Exhibit 10.2

EXECUTION VERSION

RATIFICATION AGREEMENT

RATIFICATION AGREEMENT dated as of May 3, 2018 (as amended, supplemented or
otherwise modified from time to time, this “Ratification Agreement”), among
Integra LifeSciences Holdings Corporation, a Delaware corporation (the
“Borrower”), the subsidiaries identified on the signature pages hereto (together
with the Borrower, the “Reaffirming Parties”) and Bank of America, N.A., as
administrative agent and collateral agent under the Credit Agreement referred to
below (in such capacity, including any successor thereto, the “Administrative
Agent”). Terms defined in the Credit Agreement (as defined below) and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein.

WHEREAS, the Borrower, the lenders party thereto and Bank of America, N.A., as
administrative agent and collateral agent, are parties to a certain Fourth
Amended and Restated Credit Agreement dated as of December 7, 2016 (as amended
by Amendment No. 1, dated as of March 31, 2017 and as further amended,
supplemented or modified from time to time prior to the date hereof, the
“Existing Credit Agreement”);

WHEREAS, the Borrower, the Lenders party thereto and the Administrative Agent
have entered into the Fifth Amended and Restated Credit Agreement dated as of
the date hereof (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), which amends and restates the Existing Credit
Agreement in its entirety;

WHEREAS, each of the Reaffirming Parties is a party to one or more of the Loan
Documents;

WHEREAS, each of the Lenders has agreed to extend credit to the Borrower subject
to the terms and conditions set forth in the Credit Agreement and the
obligations of each of the Lenders to extend such credit are conditioned upon,
among other things, the execution and delivery of this Ratification Agreement;
and

WHEREAS, each of the Loan Parties will derive substantial benefits from the
extension of such credit to the Borrower and is willing to execute and deliver
this Ratification Agreement in order to induce the Lenders to extend such
credit.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

Reaffirmation

SECTION 1.01. Reaffirmation.

(a) Each of the Reaffirming Parties (i) hereby acknowledges receipt of a copy of
the Credit Agreement and consents to the Credit Agreement and the transactions
contemplated thereby (including the Transactions) (ii) without limiting its
obligations under, or the provisions of, the Subsidiary Guaranty, hereby
confirms its respective guarantees, as applicable, under the Subsidiary
Guaranty, (iii) without limiting its obligations under, or the provisions of,
the Security Agreement or the Pledge Agreement, hereby confirms its respective
assignments, pledges and grants of security interests, as applicable, under the
Security Agreement, the Pledge Agreement and each of the other Loan Documents to
which it is party, (iv) without limiting its obligations under, or the
provisions of, any Loan Document, hereby confirms that the obligations of the
Borrower under the Credit Agreement are entitled to the benefits of the
guarantees and



--------------------------------------------------------------------------------

the security interests set forth or created in the Guarantee Agreement, the
Security Agreement, the Pledge Agreement and the other Loan Documents and
constitute “Obligations,” “Guaranteed Obligations,” “Secured Obligations” or
other similar terms, as applicable, for purposes thereof, (v) hereby agrees
that, notwithstanding the effectiveness of the Credit Agreement and the
Transactions, such guarantees, and pledges and grants of security interests, as
applicable, shall continue to be in full force and effect and shall continue to
apply to the Credit Agreement and to continue to inure to the benefit of the
Lenders and the other Secured Parties, (vi) hereby ratifies and confirms its
prior grant of Liens pursuant to the Loan Documents and that all Liens granted,
conveyed, or assigned to the Administrative Agent by such Person pursuant to any
Loan Document to which it is a party remain in full force and effect after
giving effect to the Credit Agreement, are not released or reduced, and continue
to secure full payment and performance of the obligations under the Credit
Agreement and (vii) agrees that the Subsidiary Guaranty, the Security Agreement,
the Pledge Agreement and the other Loan Documents to which it is a party are and
shall continue to be in full force and effect, are hereby in all respects
ratified and confirmed and that the terms and conditions thereof shall remain
unchanged except as contemplated by this Agreement (such consents, confirmations
and agreements, collectively, the “Reaffirmation”).

(b) Each of the Reaffirming Parties further agrees to take any action required
and reasonably requested by the Administrative Agent to ensure compliance by the
Borrower with the provisions of Section 6.12 of the Credit Agreement and hereby
reaffirms its obligations under each similar provision of each Loan Document to
which it is a party.

SECTION 1.02. Credit Agreement. As of the Restatement Effective Date, unless the
context expressly requires otherwise, each reference to the Existing Credit
Agreement or the defined terms in the Existing Credit Agreement in any Loan
Document shall be deemed a reference to the Credit Agreement or such defined
terms in the Credit Agreement, as applicable.

SECTION 1.03. Schedules. As of the Restatement Effective Date, the updated
schedules to the Security Agreement and the Pledge Agreement attached hereto as
Exhibit A (the “Updated Schedules”) shall amend and restate the existing
applicable schedules to the Security Agreement and the Pledge Agreement.

ARTICLE II

Representations and Warranties

Each Reaffirming Party hereby represents and warrants to the Administrative
Agent and each of the Lenders:

SECTION 2.01. Authority; Enforceability. This Ratification Agreement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation of such Reaffirming Party, enforceable against it in
accordance with its terms, subject to equitable principles and Debtor Relief
Laws.

SECTION 2.02. Loan Documents. The representations and warranties made by it and
set forth in the other Loan Documents that are qualified by materiality are true
and correct, and the representations and warranties that are not so qualified
are true and correct in all material respects, in each case on and as of the
date hereof (other than with respect to any representation and warranty that
expressly relates to an earlier date, in which case such representation and
warranty is true and correct in all material respects as of such earlier date).

 

2



--------------------------------------------------------------------------------

SECTION 2.03. Schedules. The Updated Schedules are true and correct in all
material respects as of the date hereof.

ARTICLE III

Miscellaneous

SECTION 3.01. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 10.02 of the Credit Agreement. All
communications and notices hereunder to any Reaffirming Party shall be given to
it in care of the Borrower as provided in Section 10.02 of the Credit Agreement.

SECTION 3.02. Loan Document. This Ratification Agreement is a Loan Document
executed pursuant to Section 4.01(a)(ii) of the Credit Agreement and shall
(unless otherwise expressly indicated herein) be construed, administered and
applied in accordance with the terms and provisions thereof.

SECTION 3.03. Effectiveness; Counterparts. This Ratification Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Ratification Agreement
and the other Loan Documents and any separate letter agreements with respect to
fees payable to the Administrative Agent or the L/C Issuer, constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. This Ratification Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Ratification
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Ratification Agreement.

SECTION 3.04. No Novation. This Ratification Agreement shall not extinguish the
Obligations or Secured Obligations or discharge or release the priority of any
Loan Document or any other security therefor. Nothing herein shall be construed
as a substitution or novation of the Obligations, Secured Obligations or of any
other obligations under any Loan Document, which shall remain in full force and
effect. Nothing herein shall constitute a novation of the Credit Agreement or of
any other Loan Document. Nothing in or implied by this Ratification Agreement or
in any other document contemplated hereby shall be construed as a release or
other discharge of the Borrower or any other Loan Party under any Loan Document
from any of its obligations and liabilities thereunder. Each of the Credit
Agreement and the other Loan Documents shall remain in full force and effect
notwithstanding the execution and delivery of this Ratification Agreement.

SECTION 3.05. Governing Law; Jurisdiction; Consent to Service of Process; Waiver
of Jury Trial. The governing law, submission to jurisdiction, waiver of venue,
service of process and waiver of jury trial provisions set forth in Sections
10.14 and 10.15 of the Credit Agreement are hereby incorporated herein mutatis
mutandis with all references to the “Agreement” therein being deemed references
to this Ratification Agreement and all references to the “Borrower” therein
being deemed references to the Reaffirming Parties.

SECTION 3.06. Severability. Any provision of this Ratification Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall

 

3



--------------------------------------------------------------------------------

not invalidate such provision in any other jurisdiction. The parties hereto
shall endeavor in good faith negotiations to replace any invalid, illegal or
unenforceable provisions with valid, legal and enforceable provisions the
economic effect of which comes as close as reasonably possible to that of the
invalid, illegal or unenforceable provisions.

SECTION 3.07. Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Ratification Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Ratification Agreement.

SECTION 3.08. No Other Amendments; Confirmation. Except as expressly set forth
herein, this Ratification Agreement shall not by implication or otherwise limit,
impair, constitute a waiver of or otherwise affect the rights and remedies of
the Lenders, the Administrative Agent or the other Secured Parties under the
Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.

[Signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Ratification Agreement as of the date first above written.

 

INTEGRA LIFESCIENCES HOLDINGS CORPORATION, By:  

/s/ Peter J. Arduini

  Name:    Peter J. Arduini   Title:      President, Chief Executive Officer

[Signature Page to Ratification Agreement]



--------------------------------------------------------------------------------

      ASCENSION ORTHOPEDICS, INC.,       CONFLUENT SURGICAL, INC.,  
    ENDOSOLUTIONS, INC.,       INTEGRA LIFESCIENCES CORPORATION,       INTEGRA
LIFESCIENCES PRODUCTION         CORPORATION,       INTEGRA NEUROSCIENCES
        (INTERNATIONAL), INC.,       INTEGRA BURLINGTON MA, INC.,       TEI
BIOSCIENCES INC.,       TEI MEDICAL INC., By:  

/s/ Peter J. Arduini

  Name:    Peter J. Arduini   Title:      President, Chief Executive Officer  
    INTEGRA LIFESCIENCES SALES LLC       By: Integra LifeSciences Corporation,
its Sole     Member By:  

/s/ Peter J. Arduini

  Name:    Peter J. Arduini   Title:      President, Chief Executive Officer  
    INTEGRA YORK PA, INC.,       J. JAMNER SURGICAL INSTRUMENTS, INC., By:  

/s/ Peter J. Arduini

  Name:    Peter J. Arduini   Title:      Vice President       ILS FINANCING
CORPORATION, By:  

 

  Name:    Sravan K. Emany   Title:      President

[Signature Page to Ratification Agreement]



--------------------------------------------------------------------------------

Acknowledged and agreed:

BANK OF AMERICA, N.A., as Administrative Agent,

 

By:  

/s/ Joseph L. Corah

  Name: Joseph L. Corah   Title: Director

[Signature Page to Ratification Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

See attached.



--------------------------------------------------------------------------------

SCHEDULE I TO PLEDGE AGREEMENT

Item A. Pledged Notes

 

Pledgor (Holder)

 

Securities Issuer (Maker)

 

Date

  Original Principal Amount  

Evidenced by
Promissory Note

Integra LifeSciences Holdings Corporation

  ILS Financing (Ireland) Limited   12/15/14   €24,900,000.00   Yes

Integra LifeSciences Corporation

  Derma Sciences Canada, Inc.   8/9/17   $2,000,000 (revolver)   No

Integra York PA, Inc.

  Integra German Holdings GmbH   11/19/13   €4,000,000 (revolver)   No

Integra LifeSciences Holdings Corporation

  Integra LifeSciences Corporation   10/2/17   $1,027,000,000   No

ILS Financing Corporation

  Ascension Orthopedics Limited   10/2/17   $94,167,128   No

ILS Financing Corporation

  Integra LifeSciences Switzerland Sàrl   10/2/17   $51,655,000


(CHF 50,000,000)

  No

ILS Financing Corporation

  Integra LifeSciences Switzerland Sàrl   10/2/17   $103,310,000


(CHF 100,000,000)

  No

ILS Financing Corporation

  Integra LifeSciences Switzerland Sàrl   10/2/17   $154,725,532


(CHF 149,768,204)

  No

Integra LifeSciences Corporation

  Integra Euro Holdings, Inc.   7/6/17   €2,504,000   Yes

Integra LifeSciences Holdings Corporation

  Integra LifeSciences Corporation   10/2/17   $538,000,000   Yes

Integra LifeSciences Holdings Corporation

  Integra LifeSciences Corporation   10/2/17   $1,000,000,000   Yes

Item B. Pledged Shares

 

Pledgor

 

Securities Issuer

 

Authorized Shares Interests

  Outstanding
Shares   % of Shares
Pledged   Certificate
No.

Integra LifeSciences Holdings Corporation

  Integra LifeSciences Corporation   100 common   100   100%   2

Integra LifeSciences Corporation

  J. Jamner Surgical Instruments, Inc.   2,000 common   500   100%   124

Integra LifeSciences Corporation

  Integra NeuroSciences (International), Inc.   3,000 common   100   100%   2

 

9



--------------------------------------------------------------------------------

Pledgor

 

Securities Issuer

 

Authorized Shares Interests

  Outstanding
Shares   % of Shares
Pledged   Certificate
No.

Integra LifeSciences Corporation

  Integra York PA, Inc.   1,000 Common   100   100%   3

Integra York PA, Inc.

  EndoSolutions, Inc.   1,000 Common   100   100%   3

Integra LifeSciences Corporation

  Integra LifeSciences (Canada) Holdings, Inc.   1,000 Common   100   100%   1

Integra LifeSciences Corporation

  Precise Dental Holding Corp.   2,000 Common   50 -2/3   100%   15

Integra York PA, Inc.

  Integra Euro Holdings, Inc.   2,000 Common   18   100%   4

Integra York PA, Inc.

  Integra Euro Holdings, Inc.   2,000 Common   10   100%   7

J. Jamner Surgical Instruments, Inc.

  Integra Euro Holdings, Inc.   2,000 Common   303   100%   5

J. Jamner Surgical Instruments, Inc.

  Integra Euro Holdings, Inc.   2,000 Common   10   100%   8

Integra NeuroSciences (International), Inc.

  Integra Euro Holdings, Inc.   2,000 Common   659   100%   6

Integra NeuroSciences (International), Inc.

  Integra Euro Holdings, Inc.   2,000 Common   10   100%   9

Integra LifeSciences Corporation

  Integra Burlington MA, Inc.   1,000 Common   100   100%   1

Integra LifeSciences Corporation

  Ascension Orthopedics, Inc.   100 Common   100   100%   1

Integra LifeSciences Corporation

  Confluent Surgical, Inc.  

6,500,000 Common

41,136,859 All Classes

  88.02 Common   100%   5

Integra LifeSciences Corporation

  TEI Biosciences Inc.   100 Common   100   100%   296

Integra LifeSciences Corporation

  TEI Medical Inc.   100 Common   100   100%   127

TEI Biosciences Inc.

  TEI Medical Inc.   3,000,000 Preferred   3,000,000
Preferred   100%   1

 

10



--------------------------------------------------------------------------------

Pledgor

 

Securities Issuer

 

Authorized Shares
Interests

  Outstanding
Shares   % of Shares
Pledged   Certificate
No.

Integra LifeSciences Corporation

  ILS Financing Corporation   1,000 Common, $1.00 par value per share   100  
100%   1

Integra LifeSciences Corporation

  Integra LifeSciences Production Corporation   1,000 Common, $1.00 par value
per share   100   100%   1

Integra LifeSciences Corporation

  Derma Sciences, Inc.   1,000 Common   100   65%   1

Item C. Pledged Membership Interests

 

Pledgor

 

Securities Issuer

  No. of Membership Interests     Membership Interests
% of Interests
Pledged     Certificate
No.  

Integra LifeSciences Corporation

  Integra LifeSciences Sales LLC (Delaware)     1       100 %      2  

Item D. Pledged Partnership Interests

None.

 

11



--------------------------------------------------------------------------------

SCHEDULE I TO SECURITY AGREEMENT

Item A. State of Organization, Identification Number, Chief Executive Office

 

Grantor; Chief Executive Office

   State of Organization    Identification
Number

Integra LifeSciences Holdings Corporation

311 Enterprise Drive

Plainsboro, NJ 08536

   Delaware    2199700

Ascension Orthopedics, Inc.

11101 Metric Boulevard

Austin, TX 78754

   Delaware    2686969

Confluent Surgical, Inc.

c/o Integra LifeSciences Corporation

311 Enterprise Drive

Plainsboro, NJ 08536

   Delaware    2928705

EndoSolutions, Inc.

c/o Integra LifeSciences Corporation

311 Enterprise Drive

Plainsboro, NJ 08536

   Delaware    3436217

Integra LifeSciences Corporation

311 Enterprise Drive

Plainsboro, NJ 08536

   Delaware    2363821

Integra LifeSciences Sales LLC

c/o Integra LifeSciences Corporation

311 Enterprise Drive

Plainsboro, NJ 08536

   Delaware    3826429

Integra NeuroSciences (International), Inc.

c/o Integra LifeSciences Corporation

311 Enterprise Drive

Plainsboro, NJ 08536

   Delaware    2902491

Integra Burlington MA, Inc.

85 Rangeway Road

Building #2

Billerica, MA 01862

   Delaware    4077406

Integra York PA, Inc.

589 Davies Drive

York, PA 17402

   Delaware    4079576

J. Jamner Surgical Instruments, Inc.

c/o Integra LifeSciences Corporation

311 Enterprise Drive

Plainsboro, NJ 08536

   Delaware    0769265

TEI Biosciences Inc.

1000 Winter Street

Suite 4900

Waltham, MA 02451

   Delaware    2567810

 

12



--------------------------------------------------------------------------------

TEI Medical Inc.

1000 Winter Street

Suite 4900

Waltham, MA 02451

   Delaware    2567830

ILS Financing Corporation

c/o Integra LifeSciences Corporation

311 Enterprise Drive

Plainsboro, NJ 08536

   Delaware    82-2754426

Integra LifeSciences Production Corporation

311 Enterprise Drive

Plainsboro, NJ 08536

   Delaware    82-1919889

Item B. Location of Equipment & Inventory (Owned Locations)

 

Grantor Mailing Address

  

County

  

State

Integra York PA, Inc.

589 Davies Drive

York, PA 17402

   York    Pennsylvania

Integra LifeSciences Corporation

4900 Charlemar Drive

Cincinnati, OH 45227

   Hamilton    Ohio

Item C. Leased Property; Bailees

I Attached – List of consignments for Orthopedics & Tissue Technologies hospital
accounts

II Attached – List of consignments for Specialty Surgical Solutions

III Listed below:

Address: 11 Cabot Boulevard, Mansfield, MA

Landlord: HRE Cabot, LLC

Lessee: Integra LifeSciences Production Corporation

Address: 12220 North Meridian Street, Suite 175, Carmel, IN

Landlord: Meridian Park, L.P.

Lessee: TGX Medical Systems, LLC

Address: 7740A Trinity Road, Suites 106-108, Cordova, TN

Landlord: Corsair Boulevard, LLC

Lessee: BioDlogics LLC

Address: 50-192 Shorting Road, Units 104-108, 112/114, and 98, Scarborough,
Ontario, Canada

Landlord: Shorting-Sheppard Centre, Inc.

Lessee: Derma Sciences Canada Inc.

Address: 114 Cassens Court, Fenton, MO

Landlord: MLCFC 2007-9 MO Industrial Properties, LLC

Lessee: Derma Sciences, Inc.—145 Cassens Court, Fenton, Missouri 63026, in
Fenton Interstate Building C

Address: 11101 Metric Boulevard, Austin, TX

Landlord: WC Braker Portfolio LLC

 

13



--------------------------------------------------------------------------------

Lessee: Integra LifeSciences Holdings Corporation

Item D. Trade Names

 

Grantor

  

Trade Name

Integra LifeSciences Corporation    Integra Integra LifeSciences Corporation   
Integra LifeSciences Integra LifeSciences Corporation    Integra NeuroSciences
Integra LifeSciences Corporation    Integra Neurosupplies (NSI) Integra
LifeSciences Corporation    Integra Pain Management J. Jamner Surgical
Instruments, Inc.    Jarit Instruments Integra York PA, Inc.    Miltex

Item E. Commercial Tort Claims

 

Grantor

  

Description of Commercial Tort Claim

  

The Company is pursuing a lawsuit in federal court against HyperBranch Medical
Technology, Inc., alleging that certain of HyperBranch’s products infringe
patents licensed by the Company. (See the Company’s September 15, 2015 8-K for
additional detail.)

 

On June 6, 2017, the Company filed a second patent infringement lawsuit against
HyperBranch alleging that the applicators used in HyperBranch’s Adherus
AutoSpray Dural Sealant and Adherus AutoSpray Extended Tip Dural Sealant
infringe one or more of six patents that are owned by Integra’s subsidiary,
Confluent Surgical, Inc.

 

14



--------------------------------------------------------------------------------

List of consignments for Orthopedics & Tissue Technologies hospital accounts

 

Description

  

Address

  

State

ADVANCED SURGERY CENTER LLC    111 S 10TH ST STE 100, OMAHA, NE 68102    NE
ADVANCED SURGERY CENTER OF SARASOTA    2621 CATTLEMEN RD STE 100, SARASOTA, FL
34232 SARASOTA    FL ADVENTIST HEALTHCARE    7600 CARROLL AVE, TAKOMA PARK, MD
20912    MD ADVOCATE GOOD SAMARITAN HOSP    3815 HIGHLAND AVE, DOWNERS GROVE, IL
60515 DU PAGE    IL AKRON CITY HOSPITAL    525 E MARKET ST, AKRON, OH 44304   
OH AKRON GEN MEDICAL CENTER    400 WABASH AVE, AKRON, OH 44307-2432 SUMMIT    OH
ALBERT EINSTEIN CENTER ONE    9880 BUSTLETON AVE STE 120, PHILADELPHIA, PA 19115
PHILADELPHIA    PA ALBERT EINSTEIN MED CNTR    13TH AND TABOR RDS, PHILADELPHIA,
PA 19141 PHILADELPHIA    PA ALLEGIANCE HEALTH    205 NE AVE, JACKSON, MI 49201
JACKSON    MI ALLIANCEHEALTH MIDWEST    2825 PARKLAWN DR, MIDWEST CITY, OK 73110
OKLAHOMA    OK ALOHA FOOT CENTERS    407 ULUNIU ST STE 107, KAILUA, HI 96734   
HI ALPENA GENERAL HOSPITAL    1501 W CHISHOLM ST, ALPENA, MI 49707 ALPENA    MI
ALTRU HEALTH SYSTEM    1200 S COLUMBIA RD, GRAND FORKS, ND 58201 GRAND FORKS   
ND ALTRU HEALTH SYSTEM    1200 S COLUMBIA RD, GRAND FORKS, ND 58201 GRAND FORKS
   ND AMBULATORY SURGERY CENTER    4500 E FLETCHER, TAMPA, FL 33613 HILLSBOROUGH
   FL AMBULATORY SURGERY CENTER    501 S BALLENGER HWY, FLINT, MI 48532 GENESEE
   MI AMERICAN FORK HOSPITAL    170 N 1100 E, AMERICAN FORK, UT 84003 UTAH    UT
AMI PALM BEACH GARDENS MEDICAL CENTER    3360 BURNS RD, PALM BEACH GARDENS, FL
33410 PALM BEACH    FL AMI PALM BEACH GARDENS MEDICAL CENTER    3360 BURNS RD,
PALM BEACH GARDENS, FL 33410 PALM BEACH    FL AMI PALM BEACH GARDENS MEDICAL
CENTER    3360 BURNS RD, PALM BEACH GARDENS, FL 33410 PALM BEACH    FL ANDERSON
HOSPITAL    6800 RTE 162, MARYVILLE, IL 62062 MADISON    IL ANMED HEALTH    1830
WHITE ST, ANDERSON, SC 29624 ANDERSON    SC ANNE ARUNDEL MEDICAL CENTER    2001
MEDICAL PKWY, ANNAPOLIS, MD 21401 ANNE ARUNDEL    MD ANNE ARUNDEL MEDICAL CENTER
   2001 MEDICAL PKWY, ANNAPOLIS, MD 21401 ANNE ARUNDEL    MD APOLLO HOSPITAL
SYSTEMS LP    9201 PINECROFT DR, SHENANDOAH, TX 77380 MONTGOMERY    TX ARCHBOLD
MEDICAL CENTER    83 GENESIS PKWY, THOMASVILLE, GA 31792 THOMAS    GA ARISE
HEALTHCARE SYSTEMS LLC    3003 BEE CAVES RD, AUSTIN, TX 78746    TX ARK SPEC
ORTHO CENTER    6119 MIDTOWN AVE STE 101, LITTLE ROCK, AR 72205 PULASKI    AR

ARNOLD PALMER HOSPITAL FOR CHILDREN AND WOMEN

  

92 W MILLER ST, ORLANDO, FL 32806

  

FL

 

15



--------------------------------------------------------------------------------

Description

  

Address

  

State

ARROWHEAD REGIONAL MEDICAL CENTER    400 N PEPPER AVE, COLTON, CA 92324-1817 SAN
BERNARDINO    CA ATHENS ORTHOPEDIC CLINIC PA    1765 OLD W BROAD ST BLDG 2 STE
200, ATHENS, GA 30606 CLARKE    GA ATHENS REG MEDICAL CENTER    1199 PRINCE AVE,
ATHENS, GA 30606 CLARKE    GA ATLANTA MEDICAL CENTER (TENET)    303 PKWY DR NE,
ATLANTA, GA 30312 FULTON    GA ATLANTA MEDICAL CENTER (TENET)    303 PKWY DR NE,
ATLANTA, GA 30312 FULTON    GA ATLANTIC CITY MEDICAL CENTER    65 W JIMMIE LEEDS
RD, POMONA, NJ 08240-9102 ATLANTIC    NJ ATRIUM MEDICAL CENTER    2813 S MAYHILL
RD, DENTON, TX 76208    TX ATRIUM MEDICAL CENTER    1 MEDICAL CENTER DR,
FRANKLIN, OH 45005    OH AU MEDICAL CENTER INC    1120 15TH ST, AUGUSTA, GA
30912 RICHMOND    GA AU MEDICAL CENTER INC    1120 15TH ST, AUGUSTA, GA 30912
RICHMOND    GA AURORA LAKELAND MEDICAL CENTER    W3985 COUNTY RD NN, ELKHORN, WI
53121    WI BANNER DESERT MEDICAL CENTER    1400 S DOBSON RD, MESA, AZ
85202-4707    AZ BANNER GATEWAY MEDICAL CENTER    1990 N HIGLEY RD, GILBERT, AZ
85234    AZ BANNER UNIVERSITY MEDICAL CENTER TUCSON    1501 N CAMPBELL AVE,
TUCSON, AZ 85724    AZ BAPTIST HEALTH SYSTEMS    1150 BRUSSELS ST, SAN ANTONIO,
TX 78219 BEXAR    TX BAPTIST MEDICAL CENTER    2105 E SOUTH BLVD, MONTGOMERY, AL
36116 MONTGOMERY    AL BAPTIST MEDICAL SYSTEM    9601 I630 EXIT 7, LITTLE ROCK,
AR 72205-7202 PULASKI    AR BAPTIST MEMORIAL HEALTH CARE    6019 WALNUT GROVE
RD, MEMPHIS, TN 38120 SHELBY    TN BAPTIST MEMORIAL HOSPITAL DESOTO    7601
SOUTHCREST PKWY, SOUTHAVEN, MS 38671    MS BATON ROUGE GENERAL MEDICAL CENTER   
3600 FLORIDA BLVD, BATON ROUGE, LA 70806 EAST BATON ROUGE    LA BATON ROUGE
GENERAL MEDICAL CENTER    8585 PICARDY AVE, BATON ROUGE, LA 70809 EAST BATON
ROUGE    LA BATON ROUGE GENERAL MEDICAL CENTER    8585 PICARDY AVE, BATON ROUGE,
LA 70809 EAST BATON ROUGE    LA BAY AREA HOSPITAL    1775 THOMPSON RD, COOS BAY,
OR 97420 COOS    OR BAY AREA PHYSICIANS SURGERY CENTER    6043 WINTHROP COMMERCE
AVE STE 101, RIVERVIEW, FL 33578 HILLSBOROUGH    FL BAY REGIONAL MEDICAL CENTER
   1900 COLUMBUS AVE, BAY CITY, MI 48708 BAY    MI BAYFRONT MEDICAL CENTER   
701 6TH ST S, SAINT PETERSBURG, FL 33701 PINELLAS    FL BAYLOR HEALTH SYSTEM   
3500 GASTON AVE, DALLAS, TX 75246 COLLIN    TX BAYLOR SURGICARE AT NORTH DALLAS
   12230 COIT RD STE 200, DALLAS, TX 75251-2324 DALLAS    TX BAYONET MEDICAL
CENTER    14000 FIVAY RD, HUDSON, FL 34667 PASCO    FL

 

16



--------------------------------------------------------------------------------

Description

  

Address

  

State

BAYOU REGION SURGICAL CENTER    604 N ACADIA RD STE 300, THIBODAUX, LA 70301   
LA BAYSTATE MEDICAL CENTER    759 CHESTNUT ST, SPRINGFIELD, MA 01199 HAMPDEN   
MA BAYSTATE MEDICAL CENTER    759 CHESTNUT ST, SPRINGFIELD, MA 01199 HAMPDEN   
MA BEAUMONT HOSPITAL GROSSE POINTE    468 CADIEUX RD, GROSSE POINTE, MI 48230
WAYNE    MI BEN TAUB GENERAL HOSPITAL    1504 TAUB LOOP, HOUSTON, TX 77030
HARRIS    TX BENEFIS HEALTH SYSTEM    1101 26TH ST S, GREAT FALLS, MT 59405-5161
CASCADE    MT BENEFIS ORTHOPEDIC CENTER OF MONTANA A S C    1401 25TH ST S,
GREAT FALLS, MT 59405 CASCADE    MT BERKELEY MEDICAL CENTER    2500 HOSPITAL DR,
MARTINSBURG, WV 25401 BERKELEY    WV BERKSHIRE MEDICAL CENTER    725 N ST,
PITTSFIELD, MA 01201 BERKSHIRE    MA BETH ISRAEL DEACONESS MEDICAL CENTER    330
BROOKLINE AVE, BOSTON, MA 02215 SUFFOLK    MA BETH ISRAEL DEACONESS MEDICAL
CENTER    471 BROOKLINE AVE, BOSTON, MA 02215-5412 SUFFOLK    MA BIENVILLE
SURGERY CENTER LLC    6300 E LAKE BLVD STE 102, VANCLEAVE, MS 39565    MS
BILLINGS CLINIC    201 YELLOWSTONE AVE, CODY, WY 82414 PARK    MT BILLINGS
CLINIC    2800 10TH AVE N, BILLINGS, MT 59107 YELLOWSTONE    MT BLOOD AND TISSUE
CENTER OF CENTRAL TEXAS    4300 N LAMAR BLVD, AUSTIN, TX 78756    TX BLOUNT MEM
HOSP    907 E LAMAR ALEXANDER PKWY, MARYVILLE, TN 37804 BLOUNT    TN BLUFFTON
REGIONAL MEDICAL CENTER    303 S MAIN ST, BLUFFTON, IN 46714 WELLS    IN BOSTON
MEDICAL CENTER    751 ALBANY ST, BOSTON, MA 02118 SUFFOLK    MA BOSTON MEDICAL
CENTER    751 ALBANY ST, BOSTON, MA 02118 SUFFOLK    MA BOTSFORD GENERAL
HOSPITAL    28050 GRAND RIVER AVE, FARMINGTON, MI 48336 OAKLAND    MI BOTSFORD
GENERAL HOSPITAL    28050 GRAND RIVER AVE, FARMINGTON, MI 48336 OAKLAND    MI
BOZEMAN DEACONESS HOSPITAL    915 HIGHLAND BLVD, BOZEMAN, MT 59715 GALLATIN   
MT BRANDON SURGI CENTER    711 S PARSONS AVE, BRANDON, FL 33511 HILLSBOROUGH   
FL BRIGHAM CITY COMMUNITY HOSPITAL    950 S MEDICAL DR, BRIGHAM CITY, UT 84302
   UT BRIGHAM WOMENS HOSPITAL    89 FENWOOD RD, BOSTON, MA 02115 SUFFOLK    MA
BROCKTON HOSPITAL INC    680 CENTRE ST, BROCKTON, MA 02302 PLYMOUTH    MA
BROCKTON HOSPITAL INC    680 CENTRE ST, BROCKTON, MA 02302 PLYMOUTH    MA
BROOKHAVEN WCC    300 KENNEDY DR, HAUPPAUGE, NY 11788-4013 SUFFOLK    NY
BROOKHAVEN WCC    33 MEDFORD AVE STE D, PATCHOGUE, NY 11772-1222 SUFFOLK    NY

 

17



--------------------------------------------------------------------------------

Description

  

Address

  

State

BROOKWOOD MEDICAL CENTER    2010 BROOKWOOD MEDICAL CENTER DR, HOMEWOOD, AL 35209
JEFFERSON    AL BROOKWOOD MEDICAL CENTER    2010 BROOKWOOD MEDICAL CENTER DR,
HOMEWOOD, AL 35209 JEFFERSON    AL BRYN MAWR HOSPITAL    130 S BRYN MAWR AVE,
BRYN MAWR, PA 19010    PA CAMBRIDGE HEALTH ALLIANCE    1493 CAMBRIDGE ST,
CAMBRIDGE, MA 02139    MA CAMPBELL COUNTY MEMORIAL HOSPI    501 S BURMA AVE,
GILLETTE, WY 82716 CAMPBELL    WY CAPE COD HEALTHCARE    25 COMMUNICATION WAY,
HYANNIS, MA 02601 BARNSTABLE    MA CAPE CORAL HOSPITAL    636 DEL PRADO BLVD,
CAPE CORAL, FL 33990    FL CAPE CORAL HOSPITAL    636 DEL PRADO BLVD, CAPE
CORAL, FL 33990    FL CAPE FEAR MEMORIAL    5301 WRIGHTSVILLE AVE, WILMINGTON,
NC 28403 NEW HANOVER    NC CAPE FEAR VALLEY MEDICAL CENTER    1638 OWEN DR,
FAYETTEVILLE, NC 28304 CUMBERLAND    NC CAPE REGIONAL MEDICAL CENTER    2 STONE
HARBOR BLVD, CAPE MAY COURT HOUSE, NJ 08210    NJ CAPITAL HEALTH HOPEWELL    1
CAPITAL WAY, PENNINGTON, NJ 08534 MERCER    NJ CAPITAL HEALTH SYSTEM    750
BRUNSWICK AVE, TRENTON, NJ 08638 MERCER    NJ CAROLINA EAST MEDICAL CENTER   
2000 NEUSE BLVD, NEW BERN, NC 28560 CRAVEN    NC CATAWBA VALLEY MEDICAL CENTER
   810 FAIRGROVE CHURCH RD SE, HICKORY, NC 28602    NC CENTER FOR WOUND HEALING
AND HYPERBARIC MEDICINE    802 MEDICAL DR STE 401, LONGVIEW, TX 75605    TX
CENTRAL HOUSTON SURGICAL CENTER    4126 SW FWY STE 200, HOUSTON, TX 77027 HARRIS
   TX CENTRAL MISS MEDICAL CENTER    1850 CHADWICK DR, JACKSON, MS 39204 HINDS
   MS CENTRAL WASHINGTON HOSPITAL    1201 S MILLER ST, WENATCHEE, WA 98801    WA
CHA EVERETT HOSPITAL    103 GARLAND ST, EVERETT, MA 02149    MA CHARLTON
MEMORIAL HOSPITAL    490 PROSPECT ST, FALL RIVER, MA 02720 BRISTOL    MA
CHESAPEAKE GENERAL HOSPITAL    736 BATTLEFIELD BLVD N, CHESAPEAKE, VA 23320
CHESAPEAKE (IND CITY    VA CHEYENNE REGIONAL MEDICAL CENTER    214 E 23RD ST,
CHEYENNE, WY 82001 LARAMIE    WY CHILDRENS HEALTHCARE OF ATLANTA    1405 CLIFTON
RD NE, EGLESTON CHILDRENS HEALTHCARE, ATLANTA, GA 30322 DEKALB    GA CHILDRENS
HOSPITAL    700 CHILDRENS DR, COLUMBUS, OH 43205 FRANKLIN    OH CHILDRENS
HOSPITAL    1604 6TH AVE S, BIRMINGHAM, AL 35233 JEFFERSON    AL CHILDREN’S
HOSPITAL AND CLINICS    720 E 26TH ST, MINNEAPOLIS, MN 55404    MN CHILDREN’S
HOSPITAL OF CENTRAL CA    9300 VALLEY CHILDRENS PL, MADERA, CA 93638-8763   
CHILDRENS MEDICAL CENTER    1 CHILDRENS PLZ, DAYTON, OH 45404-1873 MONTGOMERY   
OH

 

18



--------------------------------------------------------------------------------

Description

  

Address

  

State

CHRISTIANA CARE HEALTH SERVICES    4755 OGLETOWN STANTON RD, NEWARK, DE 19718
NEW CASTLE    DE CHRISTIANA CARE HEALTH SERVICES    501 W 14TH ST, WILMINGTON,
DE 19801 NEW CASTLE    DE CHRISTUS MOTHER FRANCES HOSPITAL SULPHUR SPRINGS   
115 AIRPORT RD, SULPHUR SPRINGS, TX 75482    TX CHRISTUS SANTA ROSA CITY CENTER
   315 N SAN SABA, SAN ANTONIO, TX 78207    TX CHRISTUS SANTA ROSA NORTHWEST   
2833 BABCOCK RD, SAN ANTONIO, TX 78229    TX CHRISTUS SPOHN CORPUS CHRISTI
MEMORIAL    2606 HOSPITAL BLVD, CORPUS CHRISTI, TX 78405 NUECES    TX CHRISTUS
ST MICHAEL HEALTH SYS    2600 ST MICHAEL DR, TEXARKANA, TX 75503 BOWIE    TX
CHRISTUS ST MICHAEL HEALTH SYS    2600 ST MICHAEL DR, TEXARKANA, TX 75503 BOWIE
   TX CHRISTUS ST VINCENT REGIONAL MC    465 ST MICHAELS DR STE 101, SANTE FE,
NM 87505    NM CLAYTON OUTPATIENT SURGERY CENTER    6911 TARA BLVD STE A,
JONESBORO, GA 30236-1503 CLAYTON    GA CLEVELAND CLINIC HOSPITAL    9500 EUCLID
AVE, CLEVELAND, OH 44195 CUYAHOGA    OH COLUMBIA AUGUSTA MEDICAL CENTER    3651
WHEELER RD, AUGUSTA, GA 30909-6521 RICHMOND    GA COLUMBIA FT WALTON BEACH MC   
1000 MAR WALT DR, FORT WALTON BEACH, FL 32547-6795 OKALOOSA    FL COMMUNITY
HOSPITAL NORTH    7150 CLEARVISTA DR, INDIANAPOLIS, IN 46256 MARION    IN
COMMUNITY HOSPITAL SOUTH    1402 E COUNTY LINE RD, INDIANAPOLIS, IN 46227-0963
MARION    IN COMMUNITY HOSPITALS OF INDIANAPOLIS    1500 N RITTER AVE,
INDIANAPOLIS, IN 46219 MARION    IN COMMUNITY SURGERY CENTER EAST    5445 E 16TH
ST, INDIANAPOLIS, IN 46219    IN COMMUNITY SURGERY CENTER SOUTH    1550 E COUNTY
LINE RD S, INDIANAPOLIS, IN 46227 MARION    IN COMMUNITY SURGERY CENTER SOUTH   
1550 E COUNTY LINE RD S, INDIANAPOLIS, IN 46227 MARION    IN CONFLUENCE HEALTH
WENATCHEE VALLEY HOSPITAL AND CLINICS    820 N CHELAN AVE, WENATCHEE, WA 98801
   WA CONROE REGIONAL MEDICAL CENTER    504 MED CTR BLVD, CONROE, TX 77304
MONTGOMERY    TX CORYELL MEMORIAL HOSPITAL    1507 W MAIN ST, GATESVILLE, TX
76528 CORYELL    TX COUNTRYSIDE SURGI CENTER    3291 N MCMULLEN BOOTH RD,
CLEARWATER, FL 33761 PINELLAS    FL COX HEALTH SYSTEMS    3801 S NATIONAL AVE,
SPRINGFIELD, MO 65807    MO CREEKWOOD SURG CNTR    211 NE 54TH ST STE 100,
KANSAS CITY, MO 64118-4337 CLAY    MO CULVER CITY SURGICAL SPECIALTIES    3831
HUGHES AVE STE 700, CULVER CITY, CA 90232 LOS ANGELES    CA DANBURY HOSPITAL   
24 HOSPITAL AVE, DANBURY, CT 06810 FAIRFIELD    CT

 

19



--------------------------------------------------------------------------------

Description

  

Address

  

State

DAVIS HOSPITAL MEDICAL CENTER    1600 W ANTELOPE DR, LAYTON, UT 84041 DAVIS   
UT DAVIS HOSPITAL MEDICAL CENTER    1600 W ANTELOPE DR, LAYTON, UT 84041 DAVIS
   UT DAY SURGERY CENTER (THE)    1127 N CHURCH ST, GREENSBORO, NC 27401
GUILFORD    NC DEACONESS HOSPITAL    800 W 5TH AVE, SPOKANE, WA 99204 SPOKANE   
WA DEACONESS HOSPITAL    600 MARY ST, EVANSVILLE, IN 47747 VANDERBURGH    IN
DEARBORN COUNTY HOSP    600 WILSON CREEK RD, LAWRENCEBURG, IN 47025 DEARBORN   
IN DEL SOL MEDICAL CENTER    10301 GATEWAY BLVD W, EL PASO, TX 79925 EL PASO   
TX DELANO REG MEDICAL CENTER    1401 GARCES HWY, DELANO, CA 93215 KERN    CA
DELL SETON MEDICAL CENTER    1500 RED RIVER ST AUSTIN, TX 78701 TRAVIS    TX
DENTON REGIONAL MEDICAL CENTER    3535 S I 35 E, DENTON, TX 76210 DENTON    TX
DENVER HEALTH AND HOSPITAL AUTHORITY    777 DELAWARE ST, DENVER, CO 80204 DENVER
   CO DERMATOLOGY CONSULTANTS INC    1330 OAK LN STE 101, LYNCHBURG, VA 24503   
VA DIXIE REGIONAL MEDICAL CENTER    1380 E MEDICAL CENTER DR, ST GEORGE, UT
84790 WASHINGTON    UT DLP CONEMAUGH MEMORIAL MEDICAL CENTER    150 SOUTHMONT
BLVD, JOHNSTOWN, PA 15905 CAMBRIA    PA DOCTORS HOSPITAL WEST    5100 W BROAD
ST, COLUMBUS, OH 43228    OH DOUGLAS COUNTY HOSPITAL    111 17TH AVE E,
ALEXANDRIA, MN 56308    MN DUBLIN METHODIST HOSPITAL    7500 HOSPITAL DR,
DUBLIN, OH 43016    OH DURHAM REGIONAL HOSPITAL    3643 N ROXBORO RD, DURHAM, NC
27704-2702 DURHAM    NC EAST GEORGIA REGIONAL MED CTR    1499 FAIR RD,
STATESBORO, GA 30458 BULLOCH    GA EASTSIDE MEDICAL GROUP    1301 4TH AVE NW STE
201, ISSAQUAH, WA 98027    WA EDMOND MEDICAL CNTR    1 S BRYANT AVE, EDMOND, OK
73034 OKLAHOMA    OK EDMONDS CENTER FOR OUTPATIENT    7320 216TH ST SW STE 140,
EDMONDS, WA 98026    WA EDWARD W SPARROW HOSPITAL    1210 W SAGINAW ST, LANSING,
MI 48915 CLINTON    MI EDWARD W SPARROW HOSPITAL    1210 W SAGINAW ST, LANSING,
MI 48915 CLINTON    MI EDWARD W SPARROW HOSPITAL    1215 E MICHIGAN AVE,
LANSING, MI 48912    MI ELMHURST OUTPATIENT SURG CNTR    1200 S YORK RD STE
1400, ELMHURST, IL 60126-5633 COOK    IL EMANUEL HOSPITAL AND HEALTH CENTER   
2725 N GANTENBEIN AVE, PORTLAND, OR 97227 CLACKAMAS    OR EMANUEL HOSPITAL AND
HEALTH CENTER    2725 N GANTENBEIN AVE, PORTLAND, OR 97227 CLACKAMAS    OR
EMERALD COAST SURGERY CENTER    995 MAR WALT DR, FORT WALTON BEACH, FL 32547   
FL

 

20



--------------------------------------------------------------------------------

Description

  

Address

  

State

EMORY EASTSIDE MEDICAL CENTER    1700 MEDICAL WAY, SNELLVILLE, GA 30078 GWINNETT
   GA EMORY UNIVERSITY CLINIC    1365 CLIFTON RD NE, ATLANTA, GA 30322 DEKALB   
GA EMORY UNIVERSITY CLINIC    59 EXECUTIVE PARK S STE 5000, ATLANTA, GA 30329
DEKALB    GA EMORY UNIVERSITY HOSPITAL MIDTOWN    550 PEACHTREE ST NE, ATLANTA,
GA 30308 FULTON    GA EMORY UNIVERSITY HOSPITALS    1364 CLIFTON RD NE, ATLANTA,
GA 30322 DEKALB    GA EMORY UNIVERSITY HOSPITALS    6325 HOSPIAL PKWY, JOHNS
CREEK, GA 30097    GA EPHRAIM MCDOWELL REGIONAL    217 S 3RD ST, DANVILLE, KY
40422    KY EVERGREEN HOSPITAL MEDICAL CENTER    12040 NE 128TH ST, KIRKLAND, WA
98034    WA EVERGREEN SURGICAL CENTER    12333 NE 130TH LN STE 500, KIRKLAND, WA
98034    WA EXEMPLA GOOD SAMARITAN MED CTR    200 EXEMPLA CIR US 287 AND CO 42,
LAFAYETTE, CO 80026    CO FAIRFIELD MEDICAL CENTER    401 N EWING ST, LANCASTER,
OH 43130 FAIRFIELD    OH FAIRFIELD SURGERY CENTER    305 BLACK ROCK TPKE,
FAIRFIELD, CT 06825    CT FAIRVIEW HEALTH SERVICES    2450 RIVERSIDE AVE,
MINNEAPOLIS, MN 55454-1450 HENNEPIN    MN FAIRVIEW HEALTH SERVICES AMBULATORY
SURGERY CENTER    909 FULTON ST SE, MINNEPOLIS, MN 55414    MN FAIRVIEW HOSPITAL
   29 LEWIS AVE, GREAT BARRINGTON, MA 01230 BERKSHIRE    MA FAIRVIEW UNIVERSITY
MEDICAL CENTER    425 E RIVER RD, MINNEAPOLIS, MN 55455 HENNEPIN    MN FALLS
CHURCH MEDICAL CENTER    201 N WASHINGTON ST, FALLS CHURCH, VA 22046 FALLS
CHURCH (IND CI    MD FALMOUTH HOSPITAL ASSOC    100 TER HEUN DR, FALMOUTH, MA
02540    MA FAULKNER HOSPITAL    30 WHITCOMB AVE, BOSTON, MA 02130 SUFFOLK    MA
FERNDALE SURGICAL CENTER    2707 FERNDALE ST, HOUSTON, TX 77098 HARRIS    TX
FLORIDA HOSPITAL    2135 SPRINT BLVD, APOPKA, FL 32703 ORANGE    FL FLORIDA
HOSPITAL ALTAMONTE    601 E ALTAMONTE DR, ALTAMONTE SPRINGS, FL 32701-4802
SEMINOLE    FL FLORIDA HOSPITAL ALTAMONTE    601 E ALTAMONTE DR, ALTAMONTE
SPRINGS, FL 32701-4802 SEMINOLE    FL FLORIDA HOSPITAL EAST ORLANDO    7727 LAKE
UNDERHILL DR, ORLANDO, FL 32822 ORANGE    FL FLORIDA HOSPITAL EAST ORLANDO   
7727 LAKE UNDERHILL DR, ORLANDO, FL 32822 ORANGE    FL FLORIDA HOSPITAL WATERMAN
   1000 WATERMAN WAY, TAVARES, FL 32778 LAKE    FL FLOYD MEDICAL CENTER    304
TURNER MCCALL BLVD, ROME, GA 30165 FLOYD    GA FLOYD MEDICAL CENTER    330
TURNER MCCALL BLVD SW, ROME, GA 30165-5630 FLOYD    GA FMS VA 528 BUFFALO   
3495 BAILEY AVE, BUFFALO, NY 14215    NY

 

21



--------------------------------------------------------------------------------

Description

  

Address

  

State

FORBES REGIONAL HOSPITAL    2570 HAYMAKER RD, MONROEVILLE, PA 15146 ALLEGHENY   
PA FORREST COUNTY GENERAL HOSPITAL    201 E NICOLLET BLVD, BURNSVILLE, MN 55337
DAKOTA    MS FORT HEALTH CARE    611 SHERMAN AVE E, FORT ATKINSON, WI 53538
JEFFERSON    WI FRANCISCAN ST FRANCIS HEALTH MOORESVILLE    1201 HADLEY RD,
MOORESVILLE, IN 46158-1737 MORGAN    IN FRESNO COMMUNITY HOSPITAL    2130 E
ILLINOIS AVE, FRESNO, CA 93701 FRESNO    CA FT SANDERS PARKWEST COVENANT    9352
PARK W BLVD, KNOXVILLE, TN 37923 KNOX    TN FT SANDERS SEVIER COVENANT    742
MIDDLE CREEK RD, SEVIERVILLE, TN 37862 SEVIER    TN GASTON MEMORIAL HOSPITAL   
2525 COURT DR, GASTONIA, NC 28054 GASTON    NC GEISINGER MEDICAL CENTER    100 N
ACADEMY AVE, DANVILLE, PA 17822 MONTOUR    PA GEORGE WASHINGTON UNIVERSITY
HOSPITAL    24TH ST AND NEW HAMPSHIRE AVE NW, WASHINGTON, DC 20037 DIST OF
COLUMBIA    DC GEORGETOWN UNIVERSITY HOSPITAL    2710 PROSPERITY AVE, FAIRFAX,
VA 22031 FAIRFAX (IND CITY)    DC GLEN COVE HOSPITAL MILDRED AND FRANK FEINBERG
CAMPUS    101 SAINT ANDREWS LN, GLEN COVE, NY 11542    NY GLENBROOK HOSPITAL   
2100 PFINGSTEN RD, GLENVIEW, IL 60025 COOK    IL GOOD SAMARITAN EGACY HEALTH   
1015 NW 22ND AVE, PORTLAND, OR 97210-3090 CLACKAMAS    OR GOOD SAMARITAN
HOSPITAL    1000 MONTAUK HWY, WEST ISLIP, NY 11795 SUFFOLK    NY GOOD SAMARITAN
HOSPITAL    1309 N FLAGLER DR, WEST PALM BEACH, FL 33401 PALM BEACH    FL GOOD
SAMARITAN HOSPITAL    520 S 7TH ST, VINCENNES, IN 47591 KNOX    IN GOOD
SAMARITAN MEDICAL CENTER    235 N PEARL ST, BROCKTON, MA 02301 PLYMOUTH    MA
GOOD SAMARITAN REGL MED    1111 E MCDOWELL RD STE B, PHOENIX, AZ 85006 MARICOPA
   AZ GOOD SAMARITAN REGL MED    1111 E MCDOWELL RD STE B, PHOENIX, AZ 85006
MARICOPA    AZ GOOD SAMARITAN REGL MED    1111 E MCDOWELL RD STE B, PHOENIX, AZ
85006 MARICOPA    AZ GRADY MEMORIAL HOSPITAL    80 JESSE HILL JR DR SE, ATLANTA,
GA 30303 FULTON    GA GRADY MEMORIAL HOSPITAL    80 JESSE HILL JR DR SE,
ATLANTA, GA 30303 FULTON    GA GRANT RIVERSIDE MEDICAL CENTER    111 S GRANT
AVE, COLUMBUS, OH 43215 FRANKLIN    OH GRANTS BONE AND JOINT CENTER    323 E
TOWN ST, COLUMBUS, OH 43215    OH GREAT LAKES SURGICAL CENTER    26051 LAHSER
RD, SOUTHFIELD, MI 48034 OAKLAND    MI GREAT PLAINS HEALTH    601 W LEOTA ST,
NORTH PLATTE, NE 69101    NE GREAT RIVER MEDICAL CENTER    1221 S GEAR AVE, WEST
BURLINGTON, IA 52655    IA

 

22



--------------------------------------------------------------------------------

Description

  

Address

  

State

GREATER BALTIMORE MEDICAL CENTER    6701 N CHARLES ST, TOWSON, MD 21204
BALTIMORE    MD GREENBRIER VALLEY MEDICAL CENTER    1320 MAPLEWOOD AVE,
RONCEVERTE, WV 24970-8016 GREENBRIER    WV GREENE COUNTY GENERAL HOSPITAL   
1185 N 1000 W, LINTON, IN 47441 GREENE    IN GREENVILLE HOSPITAL SYSTEMS    175
PATEWOOD DR, PATEWOOD MEMORIAL HOSPITAL, GREENVILLE, SC 29615 GREENVILLE    SC
GREENVILLE MEMORIAL MEDICAL CENTER    701 GROVE RD, GREENVILLE, SC 29605    SC
GREENVILLE MEMORIAL MEDICAL CENTER    701 GROVE RD, GREENVILLE, SC 29605    SC
GRIFFIN HOSPITAL    130 DIVISION ST, DERBY, CT 06418 NEW HAVEN    CT GRITMAN
MEDICAL CENTER    700 S MAIN ST, MOSCOW, ID 83843    ID GROUP HEALTH COOPERATIVE
   125 16TH AVE E, SEATTLE, WA 98112 KING    WA GULF COAST HOSPITAL    13681
DOCTORS WAY, FORT MYERS, FL 33912 LEE    FL GULF COAST MEDICAL CENTER    449 W
23RD ST, PANAMA CITY, FL 32405 BAY    FL GUNDERSEN LUTHERAN HOSPITAL    2101
SIMMS PL, LA CROSSE, WI 54601 LA CROSSE    WI GWINNETT HOSPITAL SYSTEM    1000
MEDICAL CENTER BLVD, LAWRENCEVILLE, GA 30045 GWINNETT    GA HAHNEMANN HOSPITAL
   BROAD AND VINE ST, PHILADELPHIA, PA 19102    PA HALIFAX HEALTH    303 N CLYDE
MORRIS BLVD, DAYTONA BEACH, FL 32114-2732 VOLUSIA    FL HANCOCK MEMORIAL
HOSPITAL    801 N STATE ST, GREENFIELD, IN 46140    IN HAND UPPER EXTREMITY
SURGERY CENTER THE    993 D JOHNSON FERRY RD STE 200, ATLANTA, GA 30342 FULTON
   GA HANOVER HOSPITAL    300 HIGHLAND AVE, HANOVER, PA 17331-2297 YORK    PA
HARMONY AMB SURG CENTER    2127 E HARMONY RD STE 200, FORT COLLINS, CO
80528-3407 LARIMER    CO HARRIS HOSPITAL METHODIST    1301 PENNSYLVANIA AVE,
FORT WORTH, TX 76104 TARRANT    TX HARRISON MEMORIAL HOSPITAL    1800 NW MYHRE
RD, SILVERDALE, WA 98383 KITSAP    WA HEALTH PARTNERS    640 JACKSON ST, ST
PAUL, MN 55101 RAMSEY    MN HEALTH PARTNERS SPECIALTY CENTER    435 PHALEN BLVD,
SAINT PAUL, MN 55130 RAMSEY    MN HEARTLAND REGIONAL MEDICAL CENTER    3333 W
DEYOUNG ST, MARION, IL 62959 WILLIAMSON    IL HENDRICK MEDICAL CENTER    1900
PINE ST, ABILENE, TX 79601 TAYLOR    TX HENNEPIN COUNTY MEDICAL CENTER    901 S
6TH ST, MINNEAPOLIS, MN 55415 HENNEPIN    MN HERSHEY OUTPATIENT SURGERY CENTER
   15 HOPE DR, HERSHEY, PA 17033    PA HHC ESKENAZI HEALTH    720 ESKENAZI AVE,
INDIANAPOLIS, IN 46202    IN HIGHLAND PARK HOSPITAL    777 PARK AVE W, HIGHLAND
PARK, IL 60035 LAKE    IL HILL COUNTRY MEMORIAL SURGERY CENTER    204 GATEWAY N,
MARBLE FALLS, TX 78654 BURNET    TX

 

23



--------------------------------------------------------------------------------

Description

  

Address

  

State

HILLCREST BAPTIST MEDICAL CENTER    100 HILLCREST MEDICAL BLVD, WACO, TX 76712
MCLENNAN    TX HILLSBORO FOOT AND ANKLE CLINIC    862 SE OAK ST STE 1A,
HILLSBORO, OR 97123    OR HOLY FAMILY HOSPITAL    5633 N LIDGERWOOD ST, SPOKANE,
WA 99208    WA HOLY SPIRIT HOSPITAL    503 N 21ST ST, CAMP HILL, PA 17011
CUMBERLAND    PA HOSPITAL FOR SPECIAL SURGERY    535 E 70TH ST, NEW YORK, NY
10021-4823 NEW YORK    NY HOSPITAL OF SAINT RAPHAEL    1450 CHAPEL ST, NEW
HAVEN, CT 06511    CT HOWARD COUNTY GENERAL HOSPITAL    5755 CEDAR LN, COLUMBIA,
MD 21044 HOWARD    MD HOWARD REGIONAL HEALTH SYSTEM    3500 S LAFOUNTAIN ST,
KOKOMO, IN 46902 HOWARD    IN HUGULEY MEMORIAL HOSPITAL    11801 S FWY,
BURLESON, TX 76028 JOHNSON    TX HUNTERDON MEDICAL CENTER    2100 WESCOTT DR,
FLEMINGTON, NJ 08822-4604 HUNTERDON    NJ HUNTINGTON HOSPITAL    270 PARK AVE,
HUNTINGTON, NY 11743 SUFFOLK    NY HUNTINGTON MEMORIAL HOSPITAL    801 FAIRMOUNT
AVE, PASADENA, CA 91105 LOS ANGELES    CA HUNTSVILLE HOSPITAL    101 SILVEY RD,
HUNTSVILLE, AL 35801 LIMESTONE    AL IMPERIAL CALCASIEU SURGICAL CENTER    1757
IMPERIAL BLVD, LAKE CHARLES, LA 70605    LA INDIANA UNIVERSITY HEALTH GOSHEN
GENERAL HOSPITAL    200 HIGH PARK AVE, GOSHEN, IN 46526 ELKHART    IN INDIANA
UNIVERSITY HEALTH METHODIST HOSPITAL    1901 N SENATE AVE, INDIANAPOLIS, IN
46202 MARION    IN INGHAM REG MEDICAL CNTR    2727 S PENNSYLVANIA AVE, LANSING,
MI 48910 CLINTON    MI INOVA FAIR OAKS HOSPITAL    3600 JOSEPH SIEWICK DR,
FAIRFAX, VA 22033    VA INSPIRA MEDICAL CENTER WOODBURY    509 N BROAD ST,
WOODBURY, NJ 08096    NJ INSPIRA MEDICAL CENTERS INC    3200 COLLEGE DR,
VINELAND, NJ 08360    NJ INSPIRA MEDICAL CENTERS INC    3200 COLLEGE DR,
VINELAND, NJ 08360    NJ INTEGRIS CANADIAN VALLEY REG    1201 HEALTH CTR PKWY,
YUKON, OK 73099 CANADIAN    OK INTEGRIS EDMOND HOSPITAL    4801 INTEGRIS PKWY,
EDMOND, OK 73034 OKLAHOMA    OK INTERMOUNTAIN HEALTHCARE    5121 COTTONWOOD ST,
MURRAY, UT 84157    UT IU HEALTH NORTH    11700 N MERIDIAN ST, CARMEL, IN 46032
HAMILTON    IN IVINSON MEMORIAL HOSPITAL    255 N 30TH ST, LARAMIE, WY 82070
ALBANY    WY JACKSON PURCHASE MEDICAL CENTER    1099 MEDICAL CENTER CIR,
MAYFIELD, KY 42066-1159 GRAVES    KY JAMES ISLAND SURGERY CENTER    325 FOLLY RD
STE 200, CHARLESTON, SC 29412 CHARLESTON    SC JAMESON MEMORIAL HOSPITAL    1211
WILMINGTON AVE, NEW CASTLE, PA 16105 LAWRENCE    PA JANE PHILLIPS MEDICAL CENTER
   3500 E FRANK PHILLIPS BLVD, BARTLESVILLE, OK 74006    OK

 

24



--------------------------------------------------------------------------------

Description

  

Address

  

State

JFK MEDICAL CENTER    5301 S CONGRESS AVE, ATLANTIS, FL 33462    FL JOHN C
LINCOLN HOSPITAL DEER VALLEY    19646 N 27TH AVE STE 101, PHOENIX, AZ 85027
MARICOPA    AZ JOHN C LINCOLN HOSPITAL DEER VALLEY    19646 N 27TH AVE STE 101,
PHOENIX, AZ 85027 MARICOPA    AZ JOHN C LINCOLN HOSPITAL DEER VALLEY    250 E
DUNLAP AVE, PHOENIX, AZ 85020 MARICOPA    AZ JOHN C LINCOLN HOSPITAL DEER VALLEY
   19829 N 27TH AVE, PHOENIX, AZ 85027 MARICOPA    AZ JOHN CLARK DPM    1900
HAYES AVE, FREMONT, OH 43420-2755 SANDUSKY    OH JOHNS HOPKINS HOSPITAL    1550
ORLEANS ST, BALTIMORE, MD 21231    MD JUPITER MEDICAL CENTER    1210 S OLD DIXIE
HWY, JUPITER, FL 33458    FL KADLEC MEDICAL CENTER    888 SWIFT BLVD, RICHLAND,
WA 99352 BENTON    WA KAISER OAKLAND MEDICAL CENTER    280 W MACARTHUR BLVD,
OAKLAND, CA 94611 ALAMEDA    CA KAISER ONTARIO MEDICAL CENTER    2295 S VINEYARD
AVE, ONTARIO, CA 91761 SAN BERNARDINO    CA KAISER PERMANENTE FONTANA MEDICAL
CENTER    9961 SIERRA AVE, FONTANA, CA 92335 SAN BERNARDINO    CA KALKASKA
MEMORIAL HEALTH CENTE    419 S CORAL ST, KALKASKA, MI 49646 KALKASKA    MI KANE
COMMUNITY HOSPITAL    4372 RTE 6, KANE, PA 16735    PA KELL WEST REGIONAL
HOSPITAL    5420 KELL BLVD W, WICHITA FALLS, TX 76310 WICHITA    TX KENT COUNTY
HOSPITAL    455 TOLLGATE RD, WARWICK, RI 02886 KENT    RI KINGS DAUGHTER MEDICAL
CENTER    3503 WINCHESTER AVE, ASHLAND, KY 41105 BOYD    KY KINGS DAUGHTERS
MEDICAL CENTER    2201 LEXINGTON AVE, ASHLAND, KY 41101 BOYD    KY KOOTENAI
HEALTH    2003 KOOTENAI HEALTH WAY, COEUR D ALENE, ID 83814 KOOTENAI    ID
LAFAYETTE GENERAL MEDICAL CENTER    1214 COOLIDGE ST, LAFAYETTE, LA 70503
LAFAYETTE    LA LAKE HOSPITAL SYSTEM    7590 AUBURN RD, CONCORD, OH 44077    OH
LAKE MARY SURGERY CENTER    460 ST CHARLES CT, LAKE MARY, FL 32746 SEMINOLE   
FL LAKE REGION HEALTHCARE CORP    712 S CASCADE ST, FERGUS FALLS, MN 56537    MA
LAKE REGION HEALTHCARE CORP    712 S CASCADE ST, FERGUS FALLS, MN 56537    MN
LAKELAND REGIONAL MEDICAL CENTER    1324 LAKELAND HILLS BLVD, LAKELAND, FL 33805
POLK    FL LAKELAND REGIONAL MEDICAL CENTER    1324 LAKELAND HILLS BLVD,
LAKELAND, FL 33805 POLK    FL LAKESIDE HOSPITAL    4700 I 10, METAIRIE, LA 70001
   LA LAKEWOOD RANCH MEDICAL CENTER    8330 LAKEWOOD RANCH BLVD, BRADENTON, FL
34202 MANATEE    FL LANCASTER GENERAL HOSPITAL    2100 HARRISBURG PIKE,
LANCASTER, PA 17601 LANCASTER    PA LANDMARK ASC    17 EXCHANGE ST W STE 222,
SAINT PAUL, MN 55102 RAMSEY    MN

 

25



--------------------------------------------------------------------------------

Description

  

Address

  

State

LANKENAU HOSPITAL    100 E LANCASTER AVE, WYNNEWOOD, PA 19096    PA LAS PALMAS
MEDICAL CENTER    1801 N OREGON ST, EL PASO, TX 79902 EL PASO    TX LATROBE AREA
HOSPITAL    5015 CTR DR, LATROBE, PA 15650 WESTMORELAND    PA LAWRENCE SURGERY
CNTR    1112 W 6TH ST STE 220, LAWRENCE, KS 66044 DOUGLAS    KS LEBONHEUR
CHILDRENS MEDICAL CENTER    151 N PAULINE ST, MEMPHIS, TN 38105 SHELBY    TN LEE
MEMORIAL HEALTH SYSTEM    2776 CLEVELAND AVE, FORT MYERS, FL 33901-5864 LEE   
FL LEE MEMORIAL HOPD CENTER    8960 COLONIAL CTR DR, FORT MYERS, FL 33905 LEE   
FL LEGACY EMANUEL HOSPITAL    2729 N GANTENBEIN AVE, PORTLAND, OR 97227    OR
LEGACY MT HOOD MEDICAL CENTER    24800 SE STARK ST, GRESHAM, OR 97030    OR
LEHIGH VALLEY HEALTH NETWORK TILGHMAN    4815 W TILGHMAN ST, ALLENTOWN, PA 18104
LEHIGH    PA LEHIGH VALLEY HOSPITAL    1200 S CEDAR CREST BLVD, ALLENTOWN, PA
18103 LEHIGH    PA LENOX HILL HOSPITAL    107 E 76TH ST, NEW YORK, NY 10075 NEW
YORK    NY LONG BEACH MEMORIAL MEDICAL CENTER    2801 ATLANTIC AVE, LONG BEACH,
CA 90806 LOS ANGELES    CA LONG ISLAND JEWISH MEDICAL CENTER    270 05 76TH AVE,
NEW HYDE PARK, NY 11040    NY LOURDES HOSPITAL    1530 LONE OAK RD, PADUCAH, KY
42002 MC CRACKEN    KY LOURDES MEDICAL CENTER OF BURL    218 A SUNSET RD,
WILLINGBORO, NJ 08046 BURLINGTON    NJ LSU MEDICAL CENTER SHREVEPORT    1501
KINGS HWY, SHREVEPORT, LA 71130 BOSSIER    LA LUTHERAN HOSPITAL OF INDIANA   
7950 W JEFFERSON BLVD, FORT WAYNE, IN 46804 ALLEN    IN LYNDON B JOHNSON GENERAL
HOSP    5656 KELLEY ST, HOUSTON, TX 77026 HARRIS    TX MACNEAL HOSPITAL    3249
S OAK PARK AVE, BERWYN, IL 60402 COOK    IL MACON OUTPATIENT SURGERY LLC    3708
NORTHSIDE DR, MACON, GA 31201 BIBB    GA MAD RIVER COMMUNITY HOSPITAL    3800
JANES RD, ARCATA, CA 95521    CA MADISON HEALTH    210 N MAIN ST, LONDON, OH
43140 MADISON    OH MAGEE WOMENS HOSPITAL    300 HALKET ST, PITTSBURGH, PA 15213
ALLEGHENY    PA MAGNOLIA REGIONAL HEALTH CTR    611 ALCORN DR, CORINTH, MS 38834
   MS MANATEE MEMORIAL HOSPITAL    206 2ND ST E, BRADENTON, FL 34208 MANATEE   
FL MANKATO SURGERY CENTER    1411 PREMIER DR, MANKATO, MN 56001 BLUE EARTH    MN
MARGARET MARY COMM HOSPITAL    321 MITCHEL AVE, BATESVILLE, IN 47006 FRANKLIN   
IN

 

26



--------------------------------------------------------------------------------

Description

  

Address

  

State

MARIETTA MEMORIAL HOSPITAL    401 MATTHEW ST, MARIETTA, OH 45750 WASHINGTON   
OH MARION GENERAL HOSPITAL INC    1000 MCKINLEY PARK DR, MARION, OH 43302    OH
MARQUETTE GENERAL HOSPITAL    420 W MAGNETIC ST, MARQUETTE, MI 49855 MARQUETTE
   MI MARQUETTE GENERAL HOSPITAL    420 W MAGNETIC ST, MARQUETTE, MI 49855
MARQUETTE    MI MARSHFIELD CLINIC    1001 N OAK AVE, MARSHFIELD, WI 54449
MARATHON    MARY HITCHCOCK MEMORIAL HOSPITAL DARTMOUTH HITCHCOCK    50 N
LABOMBARD RD, LEBANON, NH 03766 GRAFTON    NH MARY WASHINGTON HOSPITAL    1001
SAM PERRY BLVD, FREDERICKSBURG, VA 22401 FREDERICKSBURG (IND    VA MASSACHUSETTS
GENERAL HOSPITAL    255 CHARLES ST, BOSTON, MA 02114 SUFFOLK    MA MAYO CLINIC
   221 4TH AVE SW, ROCHESTER, MN 55905 OLMSTED    MN MAYO CLINIC    221 4TH AVE
SW, ROCHESTER, MN 55905 OLMSTED    MN MAYO CLINIC    221 4TH AVE SW, ROCHESTER,
MN 55905 OLMSTED    MN MCKAY DEE HOSPITAL    4401 HARRISON BLVD, OGDEN, UT 84403
WEBER    UT MCKENNAN HOSPITAL    1325 S CLIFF AVE, SIOUX FALLS, SD 57105    SD
MEDICAL CENTER OF AURORA    1501 S POTOMAC ST, AURORA, CO 80012 ADAMS    CO
MEDICAL CENTER OF CENTRAL GEORGIA    4269 CAVALIER DR, DOCK W2 SE CORNER, MACON,
GA 31220-8310 BIBB    GA MEDICAL CENTER OF CENTRAL GEORGIA    4269 CAVALIER DR,
DOCK W2 SE CORNER, MACON, GA 31220-8310 BIBB    GA MEDICAL CENTER OF LEWISVILLE
   500 W MAIN ST, LEWISVILLE, TX 75057 DALLAS    TX MEDICAL CENTER OF THE
ROCKIES    2500 ROCKY MOUNTAIN AVE, LOVELAND, CO 80537 LARIMER    CO MEDICAL
UNIVERSITY OF SOUTH CAROLINA    135 RUTLEDGE TOWER, CHARLESTON, SC 29425
CHARLESTON    SC MEDICAL UNIVERSITY OF SOUTH CAROLINA    25 COURTENAY DR,
CHARLESTON, SC 29425 BERKELEY    SC MEDICAL UNIVERSITY OF SOUTH CAROLINA    165
ASHLEY AVE, CHARLESTON, SC 29425 CHARLESTON    SC MEDICORP HEALTH SYSTEM    101
HOSPITAL CTR BLVD, STAFFORD, VA 22554 STAFFORD    VA MEDICORP HEALTH SYSTEM   
101 HOSPITAL CTR BLVD, STAFFORD, VA 22554 STAFFORD    VA MEM HOSPITAL OF RHODE
ISLAND    224 PROSPECT ST, PAWTUCKET, RI 02860    RI MEMORIAL HEALTH HOSPITAL   
4700 WATERS AVE, SAVANNAH, GA 31404 CHATHAM    GA MEMORIAL HERMANN SOUTHEAST   
11800 ASTORIA BLVD, HOUSTON, TX 77089 HARRIS    TX MEMORIAL HERMANN TMC    6400
FANNIN ST STE 1500, HOUSTON, TX 77030    TX MEMORIAL HERMANN WOODLANDS    9250
PINECROFT DR, SHENANDOAH, TX 77380 MONTGOMERY    TX

 

27



--------------------------------------------------------------------------------

Description

  

Address

  

State

MEMORIAL HOSP MEMORIAL CITY    921 GESSNER RD, HOUSTON, TX 77024 HARRIS    TX
MEMORIAL HOSPITAL    3501 JOHNSON ST, HOLLYWOOD, FL 33021    FL MEMORIAL
HOSPITAL    405 W JACKSON ST, CARBONDALE, IL 62902    IL MEMORIAL HOSPITAL   
4500 MEMORIAL DR, BELLEVILLE, IL 62226-5399 ST CLAIR    IL MEMORIAL HOSPITAL   
615 N MICHIGAN ST, SOUTH BEND, IN 46601 ST JOSEPH    IN MEMORIAL HOSPITAL    615
N MICHIGAN ST, SOUTH BEND, IN 46601 ST JOSEPH    IN MEMORIAL HOSPITAL AT
GULFPORT    4500 13TH ST, GULFPORT, MS 39501 HARRISON    MS MERCY HOSPITAL
PITTSBURGH THE    1400 LOCUST ST, PITTSBURGH, PA 15219-5166 ALLEGHENY    PA
MERCY HOSPITAL SPRINGFIELD    1235 E CHEROKEE ST, SPRINGFIELD, MO 65804-2263
GREENE    MO MERCY MEDICAL CENTER    301 ST PAUL PL, BALTIMORE, MD 21202
BALTIMORE (IND CITY)    MD MERCY MEDICAL CENTER    301 ST PAUL PL, BALTIMORE, MD
21202 BALTIMORE (IND CITY)    MD MERCY MEDICAL CENTER    1320 MERCY DR NW,
CANTON, OH 44708    OH MERCY MEDICAL CENTER    1000 N VILLAGE AVE, ROCKVILLE
CENTRE, NY 11570 NASSAU    NY MERITER HEALTH SERVICES    924 CHANDLER ST,
MADISON, WI 53715 DANE    WI METHODIST CENTRAL    221 S CLAYBROOK ST, MEMPHIS,
TN 38104 SHELBY    TN METHODIST HEALTHCARE MEMPHIS    1211 UNION AVE CAPITAL
PURCHASES, MEMPHIS, TN 38104    TN METHODIST HOSPITAL    2301 S BROAD ST,
PHILADELPHIA, PA 19148 PHILADELPHIA    PA METHODIST HOSPITAL OF DALLAS    1441 N
BECKLY AVE, DALLAS, TX 75203 COLLIN    TX METHODIST HOSPITAL OF S CALIFORNIA   
300 W HUNTINGTON DR, ARCADIA, CA 91007 LOS ANGELES    CA METHODIST MEDICAL
CENTER    990 OAK RIDGE TNPK, OAK RIDGE, TN 37830 ANDERSON    TN METRO HEALTH
ASC LLC    555 MIDTOWNE ST NE STE 200, GRAND RAPIDS, MI 49503 KENT    MI
METROPOLITAN HOSPITAL    1310 MCCULLOUGH AVE, SAN ANTONIO, TX 78212 BEXAR    TX
MHHS SOUTHWEST HOSPITAL    7600 BEECHNUT ST, HOUSTON, TX 77074 HARRIS    TX
MIAMI VALLEY HOSPITAL    1 WYOMING ST, DAYTON, OH 45409-2793    OH MIDCOLUMBIA
MEDICAL CENTER    1700 E 19TH ST, THE DALLES, OR 97058 WASCO    OR MIDLAND
MEMORIAL HOSPITAL    400 ROSALIND REDFERN GROVER PKWY, MIDLAND, TX 79701 MIDLAND
   TX MIDLAND SURGERY CENTER    2120 MIDLANDS CT, SYCAMORE, IL 60178 DEKALB   
IL MILTON S HERSHEY MEDICAL CENTER    500 UNIVERSITY DR, HERSHEY, PA 17033
DAUPHIN    PA MIRIAM HOSPITAL    164 SUMMIT AVE, PROVIDENCE, RI 02906 PROVIDENCE
   RI

 

28



--------------------------------------------------------------------------------

Description

  

Address

  

State

MISSION TRAIL BAPTIST HOSPITAL    3333 RESEARCH PLZ, SAN ANTONIO, TX 78235-5154
BEXAR    TX MISSOURI DELTA MEDICAL CENTER    1008 N MAIN ST, SIKESTON, MO 63801
   MO MOBILE INFIRMARY    5 MOBILE INFIRMARY CIR, MOBILE, AL 36607 MOBILE    AL
MONROEVILLE SURGERY CENTER AHN    4121 MONROEVILLE BLVD, MONROEVILLE, PA
15146-2607 ALLEGHENY    PA MONTEREY CBOC PODIATRY    201 9TH ST, MARINA, CA
93933    CA MORRISTOWN SURGICAL CENTER    111 MADISON AVE STE 200, MORRISTOWN,
NJ 07960 MORRIS    NJ MORTON HOSPITAL AND MEDICAL CENTER INC    88 WASHINGTON
ST, TAUNTON, MA 02780 BRISTOL    MA MOSAIC LIFE CARE    5325 FARAON ST, SAINT
JOSEPH, MO 64506 BUCHANAN    MO MOSES CONE HOSPITAL    1200 N ELM ST,
GREENSBORO, NC 27401 GUILFORD    NC MOTHER FRANCES HOSPITAL    4542 OLD TROUP
HWY, TYLER, TX 75707 SMITH    TX MOTHER FRANCIS OF WINNSBORO    719 W COKE ST,
WINNSBORO, TX 75494    TX MOUNT ST MARYS HOSPITAL    5300 MILITARY RD, LEWISTON,
NY 14092    NY MT CLEMENS GEN HOSP    1000 HARRINGTON BLVD, MOUNT CLEMENS, MI
48043 MACOMB    MI MT CLEMENS GEN HOSP    1000 HARRINGTON BLVD, MOUNT CLEMENS,
MI 48043 MACOMB    MI MT SINAI MEDICAL CENTER    4300 ALTON RD, MIAMI BEACH, FL
33140 MIAMI-DADE    FL MUNROE REGIONAL MEDICAL CENTER    1500 SW 1ST AVE, OCALA,
FL 34471    FL MUNSON MEDICAL CENTER    1105 6TH ST, TRAVERSE CITY, MI 49684
GRAND TRAVERSE    MI NAPLES COMMUNITY HOSPITAL    350 7TH ST N, NAPLES, FL
34102-5754 COLLIER    FL NAPLES COMMUNITY HOSPITAL    350 7TH ST N, NAPLES, FL
34102    FL NEBRASKA MEDICAL CENTER THE    4401 DEWEY AVE, OMAHA, NE 68105
DOUGLAS    NE NEW ALBANY SURGICAL HOSP    7333 SMITHS MILL RD, NEW ALBANY, OH
43054 FRANKLIN    OH NEW YORK PRESBYTERIAN HOSPITAL    627 W 165TH ST, NEW YORK,
NY 10032 NEW YORK    NY NORTH ARKANSAS REG MEDICAL CENTER    620 N MAIN ST,
HARRISON, AR 72601 BOONE    AR NORTH CENTRAL BRONX HOSP    3424 KOSSUTH AVE,
BRONX, NY 10467 BRONX    NY NORTH COLORADO MEDICAL CENTER    1801 16TH ST,
GREELEY, CO 80631-5199 WELD    CO NORTH COLORADO MEDICAL CENTER    1801 16TH ST,
GREELEY, CO 80631-5199 WELD    CO NORTH FLORIDA SURGICAL PAVILION    6705 NW
10TH PL, GAINESVILLE, FL 32605-4212 ALACHUA    FL NORTH FULTON HOSPITAL    3000
HOSPITAL BLVD, ROSWELL, GA 30076 COBB    GA NORTH MEMORIAL MEDICAL CENTER   
3333 W BROADWAY AVE, ROBBINSDALE, MN 55422 HENNEPIN    MN

 

29



--------------------------------------------------------------------------------

Description

  

Address

  

State

NORTH MISSISSIPPI MEDICAL CENTER    830 S GLOSTER ST, TUPELO, MS 38801    MS
NORTH NAPLES HOSPITAL    11190 HEALTHPARK BLVD, NAPLES, FL 34110 COLLIER    FL
NORTH NAPLES HOSPITAL    11190 HEALTHPARK BLVD, NAPLES, FL 34110    FL NORTHBANK
SURGICAL CENTER    700 BELLEVUE ST S STE 300, SALEM, OR 97301 MARION    OR
NORTHEAST GEORGIA MEDICAL CENTER    1284 SIMS ST, GAINESVILLE, GA 30501 HALL   
GA NORTHSHORE UNIVERSITY HEALTHSYSTEM    2700 GIRARD AVE, EVANSTON, IL 60201
COOK    IL NORTHSHORE UNIVERSITY HEALTHSYSTEM    2700 GIRARD AVE, EVANSTON, IL
60201 COOK    IL NORTHSIDE HOSPITAL    1000 JOHNSON FERRY RD NE, ATLANTA, GA
30342 FULTON    GA NORTHSIDE HOSPITAL    1000 JOHNSON FERRY RD NE, ATLANTA, GA
30342 FULTON    GA NORTHSIDE HOSPITAL    1000 JOHNSON FERRY RD NE, ATLANTA, GA
30342 FULTON    GA NORTHSIDE MEDICAL CENTER    500 GYPSY LN, YOUNGSTOWN, OH
44504-1315 TRUMBULL    OH NORTHWEST MI SURGERY CENTER    4100 PARK FOREST DR,
TRAVERSE CITY, MI 49684    MI NORTHWEST SURGERY CNTR    17322 RED OAK DR,
HOUSTON, TX 77090 HARRIS    TX NORTON AUDUBON HOSPITAL    1 AUDUBON PLAZA DR,
LOUISVILLE, KY 40217    KY NORTON WOMENS AND CHILDRENS HOSPITAL ST MATTHEW   
4001 DUTCHMANS LN, LOUISVILLE, KY 40208 JEFFERSON    KS NW ORTHOPEDIC
SPECIALISTS    601 W 5TH AVE STE 500, SPOKANE, WA 99204-2756 SPOKANE    WA
OAKBROOK SURGICAL CENTER    2425 W 22ND ST, OAK BROOK, IL 60523    IL OAKLAND
REGIONAL    22401 FOSTER WINTER DR, SOUTHFIELD, MI 48075 OAKLAND    MI OAKLAND
REGIONAL    11012 E 13 MILE RD STE 112A, WARREN, MI 48093 MACOMB    MI OAKLEAF
WOUND AND HYPERBARIC    3802 OAKWOOD MALL DR, EAU CLAIRE, WI 54701-3016    WI
OAKWOOD DEARBORN    18101 OAKWOOD BLVD, DEARBORN, MI 48124 WAYNE    MI OAKWOOD
SOUTHSHORE SURGERY CENTER    5452 FORT ST, TRENTON, MI 48183 WAYNE    MI
OBLENESS WOUND CARE CENTER    444 W UNION ST, ATHENS, OH 45701-2340 ATHENS    OH
OCEAN SPRINGS HOSPITAL    3109 BIENVILLE BLVD, OCEAN SPRINGS, MS 39564 JACKSON
   MS OCEAN SPRINGS HOSPITAL    3109 BIENVILLE BLVD, OCEAN SPRINGS, MS 39564
JACKSON    MS OCHSNER BAPTIST MEDICAL CENTER    2700 NAPOLEON AVE, BAPTIST
CAMPUS, NEW ORLEANS, LA 70115    LA OCHSNER BAPTIST MEDICAL CENTER    2700
NAPOLEON AVE, BAPTIST CAMPUS, NEW ORLEANS, LA 70115    LA OCHSNER BAPTIST
MEDICAL CENTER    2700 NAPOLEON AVE, BAPTIST CAMPUS, NEW ORLEANS, LA 70115    LA

 

30



--------------------------------------------------------------------------------

Description

  

Address

  

State

OCHSNER CLINIC    1514 JEFFERSON HWY, NEW ORLEANS, LA 70121-2429 ORLEANS    LA
OCHSNER FOUNDATION HOSPITAL    1516 JEFFERSON HWY, NEW ORLEANS, LA 70121    LA
OHIO STATE OUTPATIENT SURGERY CENTER    915 OLENTANGY RIVER RD, COLUMBUS, OH
43212    OH OHIO STATE UNIVERSITY HOSPITAL AND MEDICAL CENTER    410 W 10TH AVE,
COLUMBUS, OH 43210 FRANKLIN    OH OKLAHOMA UNIVERSITY MEDICAL CENTER    8124 SW
44TH ST, OKLAHOMA CITY, OK 73179 OKLAHOMA    OK OLATHE MEDICAL CENTER INC   
20375 W 151ST ST STE 351A, OLATHE, KS 66061-7242 JOHNSON    KS OLMSTED MEDICAL
CNTR    1650 4TH ST SE, ROCHESTER, MN 55904 OLMSTED    MN OMEGA INSTITUTE   
2525 SEVERN AVE, METAIRIE, LA 70002 JEFFERSON    LA OREGON HEALTH SCIENCES
UNIVERSITY    808 SW CAMPUS DR, PORTLAND, OR 97239 CLACKAMAS    OR OREGON HEALTH
SCIENCES UNIVERSITY    808 SW CAMPUS DR, PORTLAND, OR 97239 CLACKAMAS    OR
ORLANDO ORTHOPEDIC OUTPATIENT SURGERY CENTER    45 W CRYSTAL LAKE ST STE 300,
ORLANDO, FL 32806 ORANGE    FL ORLANDO REGIONAL MEDICAL CENTER    1414 KUHL AVE,
ORLANDO, FL 32806 ORANGE    FL ORTHOPEDIC AND SPINE SPECIALIST    1855 POWDER
MILL RD, YORK, PA 17402-4723 YORK    PA ORTHOPEDIC SPORTS SPINE AND PAIN CENTER
   18035 BROOKHURST ST STE 1100, FOUNTAIN VALLEY, CA 92708    CA OSF HEALTHCARE
ST ANTHONY MEDICAL CENTER    5666 E STATE ST, ROCKFORD, IL 61108 WINNEBAGO    IL
OUACHITA COUNTY MEDICAL CENTER    638 CALIFORNIA AVE SW, CAMDEN, AR 71701-4604
OUACHITA    AR OUACHITA COUNTY MEDICAL CENTER    638 CALIFORNIA AVE SW, CAMDEN,
AR 71701-4604 OUACHITA    AR OUR LADY OF LAKE REGIONAL MEDICAL CENTER    5000
HENNESSY BLVD, BATON ROUGE, LA 70808 EAST BATON ROUGE    LA OUTPATIENT SURG CTR
@ THE VILLAGES OF BERT KOUNS    385 BERT KOUNS IND LOOP BLDG 300, SHREVEPORT, LA
71106 CADDO    LA OVERLAKE HOSPITAL MEDICAL CENTER    1035 116TH AVE NE,
BELLEVUE, WA 98004    WA OVERLAND PARK REGIONAL MEDICAL CENTER    10405 W 79TH
ST, OVERLAND PARK, KS 66214-1576 JOHNSON    KS OWENSBORO HEALTH REGIONAL
HOSPITAL    1201 PLEASANT VALLEY RD, OWENSBORO, KY 42303 DAVIESS    KY PALESTINE
REGIONAL MEDICAL CENTER    2900 S LOOP 256, PALESTINE, TX 75801    TX PALMETTO
RICHLAND MEML HOSP    5 RICHLAND MEDICAL PARK DR, COLUMBIA, SC 29203 LEXINGTON
   SC PAOLI MEMORIAL HOSPITAL    255 W LANCASTER AVE, PAOLI, PA 19301    PA PARK
PLACE SURGERY CENTER    4811 AMBASSADOR CAFFERY PKWY, LAFAYETTE, LA 70508
LAFAYETTE    LA PARKER ADVENTIST HOSPITAL    9395 CROWN CREST BLVD, PARKER, CO
80138    CO PATIENTS MEDICAL CENTER    4600 E SAM HOUSTON PKWY S, PASADENA, TX
77505-3948 HARRIS    TX

 

31



--------------------------------------------------------------------------------

Description

  

Address

  

State

PATIENTS MEDICAL CENTER    4600 E SAM HOUSTON PKWY S, PASADENA, TX 77505-3948
HARRIS    TX PEACEHEALTH OREGON REGION    123 INTERNATIONAL WAY, SPRINGFIELD, OR
97477-1047 LANE    OR PENN MEDICINE HUPN    3400 SPRUCE ST, PHILADELPHIA, PA
19104 PHILADELPHIA    PA PENN MEDICINE HUPN    3400 SPRUCE ST, PHILADELPHIA, PA
19104 PHILADELPHIA    PA PENN MEDICINE PMC    38TH AND POWELTON AVE,
PHILADELPHIA, PA 19104 PHILADELPHIA    PA PERIMETER SURGERY CENTER OF ATLANTA   
1140 HAMMOND DR BLDG F STE 6100, ATLANTA, GA 30328 FULTON    GA PHENIX REGIONAL
HOSPITAL    710 CTR ST, COLUMBUS, GA 31902 MUSCOGEE    GA PHOEBE PUTNEY MEMORIAL
HOSP    1008 N MONROE ST, ALBANY, GA 31701-1904 DOUGHERTY    GA PHYSICIANS
REGIONAL MEDICAL CENTER    6101 PINE RIDGE RD, NAPLES, FL 34119 COLLIER    FL
PHYSICIANS REGIONAL MEDICAL CENTER    6101 PINE RIDGE RD, NAPLES, FL 34119
COLLIER    FL PHYSICIANS SURGICAL CARE    1245 ORANGE AVE STE 100, WINTER PARK,
FL 32789-4954 ORANGE    FL POCONO MEDICAL CNTR    206 E BROWN ST, EAST
STROUDSBURG, PA 18301 MONROE    PA POCONO MEDICAL CNTR    206 E BROWN ST, EAST
STROUDSBURG, PA 18301 MONROE    PA PODIATRY HAWAII LLC    615 PIIKOI ST STE
1401, HONOLULU, HI 96814-3189 HONOLULU    HI PONTIAC OSTEOPATHIC HOSPITAL    50
N PERRY ST, PONTIAC, MI 48342    MI POUDRE VALLEY HOSPITAL    1024 S LEMAY AVE,
FORT COLLINS, CO 80524-3998 LARIMER    CO POUDRE VALLEY HOSPITAL    1024 S LEMAY
AVE, FORT COLLINS, CO 80524-3998 LARIMER    CO PRESBYTERIAN HOSPITAL    1100
CENTRAL AVE SE, ALBUQUERQUE, NM 87106 BERNALILLO    NM PRESBYTERIAN KASEMAN
HOSPITAL    8300 CONSTITUTION AVE NE, ALBUQUERQUE, NM 87110-7613 BERNALILLO   
NM PRESBYTERIAN RUST MEDICAL CENTER    2400 UNSER BLVD SE, RIO RANCHO, NM
87124-3392 BERNALILLO    NM PRINCE WILLIAM HOSPITAL    8700 SUDLEY RD, MANASSAS,
VA 20110 MANASSAS (IND CITY)    VA PROHEALTH CARE MED ASSOCIATES    1185
CORPORATE CTR DR, OCONOMOWOC, WI 53066 WAUKESHA    WI PROLIANCE ORTHOPEDIC
ASSOCIATES    4033 TALBOT RD S STE 270, RENTON, WA 98055    WA PROMEDICA
WILDWOOD ORTHOPEDIC AND SPINE HOSPITAL    2901 N REYNOLDS RD, TOLEDO, OH 43615
LUCAS    OH PROSPECT CCMC    1 MEDICAL CENTER BLVD, UPLAND, PA 19013-3902
DELAWARE    PA PROVIDENCE HOSPITAL    6801 AIRPORT BLVD, MOBILE, AL 36608 MOBILE
   AL PROVIDENCE HOSPITAL    6801 AIRPORT BLVD, MOBILE, AL 36608 MOBILE    AL
PROVIDENCE NE FACILITY    2435 FOREST DR, COLUMBIA, SC 29204    SC

 

32



--------------------------------------------------------------------------------

Description

  

Address

  

State

PROVIDENCE ST JOSEPH MEDICAL CENTER    501 S BUENA VISTA ST, BURBANK, CA
91505-4866 LOS ANGELES    CA PROVIDENCE ST VINCENTS MEDICAL CENTER    9205 SW
BARNES RD, PORTLAND, OR 97225    OR QUEENS MEDICAL CENTER THE    1301 PUNCHBOWL
ST, HONOLULU, HI 96813-2499 HONOLULU    HI QUEENS MEDICAL CENTER WEST OAHU   
912141 FORT WEAVER RD, EWA BEACH, HI 96706 HONOLULU    HI RALEIGH ORTHOPAEDIC
SURGERY CENTER    3001 EDWARDS MILL RD STE 100, RALEIGH, NC 27612 WAKE    NC
RAPID CITY REGIONAL HOSPITAL    1906 LOMBARDY DR, RAPID CITY, SD 57703
PENNINGTON    SD RAYMOND A BRICKHOUSE JR DPM DR    6400 CLAYTON RD, ST LOUIS, MO
63117    MO RCA SURGICENTER    625 W 12TH ST, WILMINGTON, DE 19801 NEW CASTLE   
DE REDWOOD FALLS AREA HOSPITAL    100 FALLWOOD RD, REDWOOD FALLS, MN 56283    MN
REGIONAL OUTPATIENT SURGERY CENTER    415 ADAMS AVE, SCRANTON, PA 18510-2001
LACKAWANNA    PA REID HEALTH    1100 REID PKWY, RICHMOND, IN 47374-1157 WAYNE   
IN RENOWN REGIONAL MEDICAL CENTER    1316 CAPITAL BLVD STE 101, RENO, NV
89502-7145    NV RESEARCH MEDICAL CENTER    2316 E MEYER BLVD, KANSAS CITY, MO
64132 CASS    MO RESOLUTE HOSPITAL COMPANY LLC    555 CREEKSIDE CROSSING, NEW
BRAUNFELS, TX 78130 COMAL    TX RESTON HOSPITAL CENTER    1850 TOWN CTR PKWY,
RESTON, VA 20190 FAIRFAX    VA RESURGENS SURGERY CENTER    5671 PEACHTREE
DUNWOODY RD STE 800, ATLANTA, GA 30342 FULTON    GA RHODE ISLAND HOSPITAL   
DUDLEY ST DAVOL RM 157, PROVIDENCE, RI 02903 PROVIDENCE    RI RICE MEMORIAL
HOSPITAL    301 BECKER AVE SW, WILLMAR, MN 56201 KANDIYOHI    MN RILEY HOSPITAL
FOR CHILDREN AT INDIANA UNIVERSITY HEALTH    810 WILSON ST, INDIANAPOLIS, IN
46202 MARION    IN RIVERSIDE METHODIST HOSPITAL    3535 OLENTANGY RIVER RD,
COLUMBUS, OH 43214    OH RIVERVIEW SURGERY CENTER AT THE NAVY YARD    3 CRESCENT
DR, PHILADELPHIA, PA 19112 PHILADELPHIA    PA ROCHESTER AMBULATORY SURGERY
CENTER    360 LINDEN OAKS, ROCHESTER, NY 14625 MONROE    NY ROCHESTER GENERAL
HOSPITAL INC    1425 PORTLAND AVE, ROCHESTER, NY 14621 MONROE    NY ROCKFORD
MEMORIAL HOSPITAL    2400 N ROCKTON AVE, ROCKFORD, IL 61103 WINNEBAGO    IL
ROCKY MOUNTAIN SURGICAL CTR    1450 ELLIS ST 101, BOZEMAN, MT 59715 GALLATIN   
MT ROGUE VALLEY MEDICAL CENTER    2825 E BARNETT RD, MEDFORD, OR 97504 JACKSON
   OR ROME ORTHOPAEDIC CLINIC ASC INC    100 THREE RIVERS DR NE, ROME, GA
30161-4999 FLOYD    GA

 

33



--------------------------------------------------------------------------------

Description

  

Address

  

State

RONALD REAGAN UCLA MEDICAL CENTER    200 UCLA MEDICAL PLZ, LOS ANGELES, CA
90095-8344    CA ROPER HOSPITAL    2095 HENRY TECKLENBURG DR, CHARLESTON, SC
29401 CHARLESTON    SC ROPER HOSPITAL    316 CALHOUN ST, CHARLESTON, SC 29401
CHARLESTON    SC ROPER MT PLEASANT HOSPITAL    3500 US HWY 17 N, MOUNT PLEASANT,
SC 29466 CHARLESTON    SC ROUND ROCK HOSPITAL    2400 ROUND ROCK AVE, ROUND
ROCK, TX 78681 TRAVIS    TX RUSH OAK PARK HOSPITAL    520 S MAPLE AVE, OAK PARK,
IL 60304 COOK    IL SACRED HEART HOSPITALS    5151 N 9TH AVE, PENSACOLA, FL
32504 ESCAMBIA    FL SACRED HEART MEDICAL CENTER    101 W 8TH AVE, SPOKANE, WA
99204    WA SALEM HOSPITAL    665 WINTER ST SE, SALEM, OR 97301 MARION    OR
SALEM HOSPITAL    665 WINTER ST SE, SALEM, OR 97301 MARION    OR SALEM HOSPITAL
   81 HIGHLAND AVE, SALEM, MA 01970 ESSEX    MA SAN FRANCISCO MEDICAL CENTER   
2425 GEARY BLVD, SAN FRANCISCO, CA 94115    CA SAN FRANCISCO MEDICAL CENTER   
2425 GEARY BLVD, SAN FRANCISCO, CA 94115    CA SAN JOSE CBOC PODIATRY    80
GREAT OAKS BLVD, SAN JOSE, CA 95119    CA SANFORD MEDICAL CENTER FARGO    501
4TH ST N, FARGO, ND 58102 CASS    ND SANFORD MEDICAL CENTER FARGO    501 4TH ST
N, FARGO, ND 58102 CASS    ND SANFORD USD MEDICAL CENTER    1305 W 18TH ST,
SIOUX FALLS, SD 57105 LINCOLN    SD SANFORD USD MEDICAL CENTER    1305 W 18TH
ST, SIOUX FALLS, SD 57105 LINCOLN    SD SANTA BARBARA COTTAGE HOSPITAL    400 W
PUEBLO ST, SANTA BARBARA, CA 93105 SANTA BARBARA    CA SANTA CLARA VALLEY HHS   
751 S BASCOM AVE, SAN JOSE, CA 95128 SANTA CLARA    CA SARAH BUSH LINCOLN HEALTH
CENTER    1000 HEALTH CTR DR, MATTOON, IL 61938 COLES    IL SARASOTA MEMORIAL
HOSPITAL    1700 S TAMIAMI TRL, SARASOTA, FL 34239 SARASOTA    FL SCRIPPS
MEMORIAL HOSPITAL    9888 GENESSEE AVE, LA JOLLA, CA 92037 SAN DIEGO    CA
SCRIPPS MEMORIAL HOSPITAL    9888 GENESSEE AVE, LA JOLLA, CA 92037 SAN DIEGO   
CA SETON WILLIAMSON COUNTY HOSPITAL    201 SETON PKWY, ROUND ROCK, TX 78665
WILLIAMSON    TX SEVEN RIVERS WOUND CARE CENTER    1669 SE US HWY 19, CRYSTAL
RIVER, FL 34429-4849 CITRUS    FL SHADY GROVE ADVENTIST HOSPITAL    9901 MEDICAL
CENTER DR, ROCKVILLE, MD 20850    MD SHADYSIDE HOSPITAL    5865 CENTRE AVE,
PITTSBURGH, PA 15206 ALLEGHENY    PA SHARP GROSSMONT HOSPITAL    5555 GROSSMONT
CTR DR, LA MESA, CA 91942 SAN DIEGO    CA SHREWSBURY SURGERY CENTER    655
SHREWSBURY AVE, SHREWSBURY, NJ 07702 MONMOUTH    NJ

 

34



--------------------------------------------------------------------------------

Description

  

Address

  

State

SHRINERS HOSPITAL FOR CHILDREN    3551 N BROAD ST, PHILADELPHIA, PA 19140-4131
PHILADELPHIA    PA SHRINERS HOSPITAL FOR CHILDREN    3229 BURNET AVE,
CINCINNATI, OH 45229-3018 HAMILTON    OH SHRINERS HOSPITAL GALVESTON UNIT    815
MARKET ST, GALVESTON, TX 77550-9969 GALVESTON    TX SILVERTON HOSPITAL    342
FAIRVIEW ST, SILVERTON, OR 97381-1993 MARION    OR SINAI HOSPITAL    240 W
BELVEDERE AVE, BALTIMORE, MD 21215    MD SINGING RIVER HOSPITAL    2809 DENNY
AVE, PASCAGOULA, MS 39581 JACKSON    MS SKIN SURGERY CENTER    1450 PROFESSIONAL
PARK DR STE 150, WINSTON SALEM, NC 27103    NC SKIN SURGERY CENTER    3107
BRASSFIELD RD STE 300, GREENSBORO, NC 27410    NC SKIN SURGERY CENTER    1899
TATE BLVD SE STE 2110, HICKORY, NC 28602    NC SKYLINE MEDICAL CENTER    3441
DICKERSON PIKE, NASHVILLE, TN 37207 DAVIDSON    TN SOUTH COUNTY HOSPITAL    100
KENYON AVE, WAKEFIELD, RI 02879    RI SOUTH GEORGIA MEDICAL CENTER    2501 N
PATTERSON ST, VALDOSTA, GA 31602 LOWNDES    GA SOUTHERN COOS HOSPITAL AND HEALTH
CENTER PODIATRY    900 11TH ST SE, BANDON, OR 97411    OR SOUTHERN OHIO MEDICAL
CENTER    1025 ROBINSON AVE, PORTSMOUTH, OH 45662 SCIOTO    OH SOUTHWEST GENERAL
HOSPITAL    7400 BARLITE BLVD, SAN ANTONIO, TX 78224 BEXAR    TX SOUTHWEST
GENERAL HOSPITAL    18697 BAGLEY RD, MIDDLEBURG HEIGHTS, OH 44130 CUYAHOGA    OH
SOUTHWESTERN REGIONAL MED CTR    10109 E 79TH ST, TULSA, OK 74133 TULSA    OK
SPARKS REGIONAL MEDICAL CENTER    1001 TOWSON AVE, FORT SMITH, AR 72901-4921
SEBASTIAN    AR SPARTANBURG REG MEDICAL CENTER    101 E WOOD ST, SPARTANBURG, SC
29303 SPARTANBURG    SC SPARTANBURG REG MEDICAL CENTER    250 WESTMORELAND RD,
GREER, SC 29650    SC SPECTRUM HEALTH DOWNTOWN CAMP    100 MICHIGAN ST, GRAND
RAPIDS, MI 49503    MI SPECTRUM HEALTH DOWNTOWN CAMP    1840 WEALTHY ST SE,
GRAND RAPIDS, MI 49506    MI SPECTRUM HEALTH DOWNTOWN CAMP    4069 LAKE DR SE
STE 210, GRAND RAPIDS, MI 49506    MI SPECTRUM HEALTH DOWNTOWN CAMP    80 68TH
ST, GRAND RAPIDS, MI 49548    MI SPECTRUM HEALTH ZEELAND COMMUNITY HOSPITAL   
8333 FELCH ST, ZEELAND, MI 49464    MI SPRING HILL REGIONAL HOSPITAL    10461
QUALITY DR, SPRING HILL, FL 34609 HERNANDO    FL ST ALEXIUS MEDICAL CENTER   
1300 INDUSTIAL DR STE 2, BISMARCK, ND 58501 BURLEIGH    ND ST ANNE MERCY
HOSPITAL    3404 W SYLVANIA AVE, TOLEDO, OH 43623 LUCAS    OH

 

35



--------------------------------------------------------------------------------

Description

  

Address

  

State

ST ANNES HOSPITAL    795 MIDDLE ST, FALL RIVER, MA 02721 BRISTOL    MA ST
BERNARDS HEALTHCARE    225 E JACKSON AVE, JONESBORO, AR 72401 CRAIGHEAD    AR ST
CATHERINE OF SIENNA    50 RTE 25 STE A, SMITHTOWN, NY 11787 SUFFOLK    NY ST
CATHERINE OF SIENNA    50 RTE 25 STE A, SMITHTOWN, NY 11787 SUFFOLK    NY ST
CHARLES MEDICAL CENTER    2500 NE NEFF RD, BEND, OR 97701-6015 DESCHUTES    OR
ST CHARLES MERCY HOSPITAL    2600 NAVARRE AVE, OREGON, OH 43616 LUCAS    OH ST
CLAIR HOSPITAL    1000 BOWER HILL RD, PITTSBURGH, PA 15243 ALLEGHENY    PA ST
DOMINIC HOSPITAL    969 LAKELAND DR, JACKSON, MS 39216 HINDS    MS ST DOMINIC
HOSPITAL    969 LAKELAND DR, JACKSON, MS 39216 HINDS    MS ST ELIZABETH HEALTH
CENTER    8401 MARKET ST, BOARDMAN, OH 44512 MAHONING    OH ST ELIZABETH HEALTH
CENTER    1044 BELMONT AVE, YOUNGSTOWN, OH 44501 MAHONING    OH ST ELIZABETH
HOSPITAL    2209 GENESEE ST, UTICA, NY 13501-5999 ONEIDA    NY ST ELIZABETHS
HOSPITAL    736 CAMBRIDGE ST, BOSTON, MA 02135 SUFFOLK    MA ST FRANCIS HOSPITAL
   6161 S YALE AVE, TULSA, OK 74136 TULSA    OK ST FRANCIS HOSPITAL    2122
MANCHESTER EXPY, COLUMBUS, GA 31904 MUSCOGEE    GA ST FRANCIS SURGERY CENTER   
5999 PARK AVE, MEMPHIS, TN 38119 SHELBY    TN ST JOHN BROKEN ARROW    1000 W
BOISE CIR, BROKEN ARROW, OK 74012    OK ST JOHN HOSPITAL    22101 MOROSS RD,
DETROIT, MI 48236 WAYNE    MI ST JOHNS MEDICAL CENTER TULSA OKMEDICAL CENTER   
1900 S WHEELING AVE, TULSA, OK 74104 TULSA    OK ST JOHNS MEDICAL CENTER TULSA
OKMEDICAL CENTER    1923 S UTICA AVE, TULSA, OK 74104    OK ST JOSEPH CENTER
OUTPATIENT SURG    4510 FREDERICK BLVD, SAINT JOSEPH, MO 64506 BUCHANAN    MO ST
JOSEPH HOSPITAL INC    531 SNAKE RIVER AVE, LEWISTON, ID 83501 NEZ PERCE    IA
ST JOSEPHS HOSPITAL    3001 W MARTIN L KING BLVD, TAMPA, FL 33607-6387
HILLSBOROUGH    FL ST LUKES BETHLEHEM CAMPUS    1650 E RACE ST, ALLENTOWN, PA
18109 LEHIGH    PA ST LUKES COMMUNITY MEDICAL CENTER    17200 ST LUKES WAY, THE
WOODLANDS, TX 77384    TX ST LUKES EPISCOPAL HOSPITAL    1317 LAKE POINTE PKWY,
SUGAR LAND, TX 77478-3997 FORT BEND    TX ST LUKES HOSPITAL    5901 MONCLOVA RD,
MAUMEE, OH 43537 LUCAS    OH ST LUKES HOSPITAL    101 PAGE ST, NEW BEDFORD, MA
02740 BRISTOL    MA

 

36



--------------------------------------------------------------------------------

Description

  

Address

  

State

ST LUKES HOSPITAL    1026 A AVE NE, CEDAR RAPIDS, IA 52402    IA ST LUKES
HOSPITAL    4401 WORNALL RD, KANSAS CITY, MO 64111    MO ST MARGARET HOSPITAL   
815 FREEPORT RD, PITTSBURGH, PA 15215-3301 ALLEGHENY    PA ST MARYS GREEN BAY   
1726 SHAWANO AVE, GREEN BAY, WI 54303 BROWN    WI ST MARYS HOSPITAL AND MEDICAL
CENTER    2635 N 7TH ST, GRAND JUNCTION, CO 81501 MESA    CO ST MARYS MEDICAL
CENTER    450 STANYAN ST, SAN FRANCISCO, CA 94117    CA ST MARYS MEDICAL CENTER
   3700 WASHINGTON AVE, EVANSVILLE, IN 47714 VANDERBURGH    IN ST MARYS MEDICAL
CENTER SAGINAW(200)    800 S WASHINGTON AVE, SAGINAW, MI 48601 SAGINAW    MI ST
MARYS SURGICARE    300 CIR FRONT DR, EVANSVILLE, IN 47715 VANDERBURGH    IN ST
THOMAS HOSPITAL    4220 HARDING RD, NASHVILLE, TN 37205 DAVIDSON    TN ST
VINCENT HOSPITAL    1233 N 30TH ST, BILLINGS, MT 59101 YELLOWSTONE    MT ST
VINCENT INFIRMARY MED    2 ST VINCENT CIR, LITTLE ROCK, AR 72205 PULASKI    AR
ST VINCENTS MEDICAL CENTER    4201 BELFORT RD, JACKSONVILLE, FL 32216    FL ST
VINCENTS MEDICAL CENTER    2213 CHERRY ST, TOLEDO, OH 43608 LUCAS    OH ST
VINCENTS MEDICAL CENTER    1 SHIRCLIFF WAY, JACKSONVILLE, FL 32204    FL STAR
VALLEY MEDICAL CENTER    901 ADAMS ST, AFTON, WY 83110 LINCOLN    WY STONYBROOK
UNIVERSITY HOSPITAL    101 NICOLLS RD, STONY BROOK, NY 11794-0001    NY STORMONT
VAIL REGIONAL HEALTH CENTER    1500 SW 10TH AVE, TOPEKA, KS 66604-1353 SHAWNEE
   KS SUGARLAND SURGICAL HOSPITAL    16906 SOUTHWEST FWY, SUGAR LAND, TX 77479
FORT BEND    TX SUMMIT MEDICAL CENTER    1800 S RENAISSANCE BLVD, EDMOND, OK
73013    OK SUNRISE HOSPITAL    3186 S MARYLAND PKWY, LAS VEGAS, NV 89109    NV
SURGCENTER AT PIMA CROSSING    8415 N PIMA RD STE 190, SCOTTSDALE, AZ 85258
MARICOPA    AZ SURGERY CENTER COLUMBUS    2548 WEEMS RD, COLUMBUS, GA 31909
MUSCOGEE    GA SURGERY CENTER INC    1101 S COLLEGE RD STE 100, LAFAYETTE, LA
70503-3038 LAFAYETTE    LA SURGERY CENTER OF WESTERN MICHIGAN    12087 FELCH ST,
HOLLAND, MI 49424 ALLEGAN    MI SURGICAL CARE AFFILIATES ORLANDO CTRALTHSOUTH
ORLANDO    1405 S ORANGE AVE, ORLANDO, FL 32806 ORANGE    FL SUTTER ALHAMBRA
SURG CENTER    1201 ALHAMBRA BLVD STE 110, SACRAMENTO, CA 95816-5243 SACRAMENTO
   CA SWEDISH COVENANT HOSPITAL    5145 N CALIFORNIA AVE, CHICAGO, IL 60625 COOK
   IL SYMBION BLUE SPRINGS SURGERY CTR    1053 MED CTR DR STE 201, ORANGE CITY,
FL 32763 VOLUSIA    FL

 

37



--------------------------------------------------------------------------------

Description

  

Address

  

State

TALLAHASSEE MEMORIAL HOSPITAL    1300 MICCOUSUKEE RD, TALLAHASSEE, FL 32308 LEON
   FL TALLAHASSEE MEMORIAL HOSPITAL    1300 MICCOUSUKEE RD, TALLAHASSEE, FL
32308 LEON    FL TALLAHASSEE MEMORIAL HOSPITAL    1300 MICCOUSUKEE RD,
TALLAHASSEE, FL 32308 LEON    FL TALLGRASS SURGICAL CNTR    6001 SW 6TH AVE STE
100, TOPEKA, KS 66615 SHAWNEE    KS TAMPA GENERAL HEALTHCARE    1 TAMPA GENERAL
CIR, TAMPA, FL 33606 HILLSBOROUGH    FL TAMPA GENERAL HEALTHCARE    1 TAMPA
GENERAL CIR, TAMPA, FL 33606 HILLSBOROUGH    FL TANNER MEDICAL CENTER    120 S
COTTAGE HILL RD, CARROLLTON, GA 30117-6932 CARROLL    GA TAYLOR HOSPITAL    175
E CHESTER PIKE, RIDLEY PARK, PA 19078 DELAWARE    PA TEXAS HEALTH PRESBYTERIAN
HOSPITAL FLOWER MOUND    4400 LONG PRAIRIE RD, FLOWER MOUND, TX 75028 DENTON   
TX THE FOOT AND ANKLE GROUP    210 ARK RD BLDG 2 STE 214, MOUNT LAUREL, NJ 08054
   NJ THREE RIVERS HEALTH    701 S HEALTH PKWY, THREE RIVERS, MI 49093    MI
TIMBERLAKE SURGERY CENTER    14825 N OUTER FORTY RD STE 100, CHESTERFIELD, MO
63017 ST LOUIS    MO TOBEY HOSPITAL    43 HIGH ST, WAREHAM, MA 02571    MA TOURO
INFIRMARY    3511 COLISEUM ST, NEW ORLEANS, LA 70115 ORLEANS    LA TRACY L BASSO
DPM    635 ANDERSON RD STE 4, DAVIS, CA 95616    CA TRANSPLANT SERVICES CENTER
   5601 SOUTHWESTERN MEDICAL AVE, DALLAS, TX 75235-7207 DALLAS    TX TRI STATE
ADVANCED SURGERY CENTER    2596 INTERSTATE 55, MARION, AR 72364    AR TRIANGLE
ORTHOPAEDICS SURGERY CENTER    7921 ACC BLVD, RALEIGH, NC 27617-8742 WAKE    NC
TRINITY HEALTH ST JOSEPH MERCY HOSPITAL    115 FULTON ST, PONTIAC, MI 48341   
MI TRINITY HEALTH MINOT ND    1 BURDICK EXPY W, MINOT, ND 58701 WARD    ND
TRINITY MEDICAL CENTER WEST    4000 JOHNSON RD, STEUBENVILLE, OH 43952 JEFFERSON
   OH TRUMAN MEDICAL CENTERS WEST    7900 LEES SUMMIT RD, KANSAS CITY, MO 64139
CASS    MO TRUMAN MEDICAL CENTERS WEST    2301 HOLMES ST, KANSAS CITY, MO 64108
CASS    MO TRUMAN MEDICAL CENTERS WEST    2301 HOLMES ST, KANSAS CITY, MO 64108
CASS    MO TUCSON MEDICAL CENTER    5301 E GRANT RD, TUCSON, AZ 85712 PIMA    AZ
TUCSON MEDICAL CENTER    5301 E GRANT RD, TUCSON, AZ 85712 PIMA    AZ TULANE
UNIVERSITY    1415 TULANE AVE, NEW ORLEANS, LA 70112-2600 ORLEANS    LA UAB
HEALTH SYSTEM    521 19TH ST S, BIRMINGHAM, AL 35249-0001 JEFFERSON    AL UCD
MEDICAL CENTER    7301 14TH AVE, SACRAMENTO, CA 95820-3535 SACRAMENTO    CA

 

38



--------------------------------------------------------------------------------

Description

  

Address

  

State

UCD MEDICAL CENTER    7301 14TH AVE, SACRAMENTO, CA 95820-3535 SACRAMENTO    CA
UCD MEDICAL CENTER    7301 14TH AVE, SACRAMENTO, CA 95820-3535 SACRAMENTO    CA
UCI MEDICAL CENTER    1331 S STATE COLLEGE BLVD, FULLERTON, CA 92831 ORANGE   
CA UCI MEDICAL CENTER    1331 S STATE COLLEGE BLVD, FULLERTON, CA 92831 ORANGE
   CA UCLA MEDICAL CENTER    650 CHARLES E YOUNG DR, LOS ANGELES, CA 90095-0001
LOS ANGELES    CA UCLA SANTA MONICA HOSPITAL    1250 16TH ST, SANTA MONICA, CA
90404    CA UH PARMA MEDICAL CENTER    7007 POWERS BLVD, PARMA, OH 44129-5495
CUYAHOGA    OH UNION MEMORIAL HOSPITAL    201 E UNIVERSITY PKWY, BALTIMORE, MD
21218 BALTIMORE (IND CITY)    MD UNITED HOSPITAL CENTER    327 MEDICAL PARK DR,
BRIDGEPORT, WV 26330 HARRISON    WV UNITY HEALTH SYSTEM    1555 LONG POND RD,
ROCHESTER, NY 14626    NY UNITYPOINT HEALTH    1200 PLEASANT ST, DES MOINES, IA
50309 POLK    IA UNIVERSITY HEALTH    2101 CHARLOTTE ST, KANSAS CITY, MO
64108-2727 JACKSON    MO UNIVERSITY HOSP OF CLEVELAND    11100 EUCLID AVE,
CLEVELAND, OH 44106    OH UNIVERSITY MEDICAL CENTER NEW ORLEANS    2000 CANAL
ST, NEW ORLEANS, LA 70112    LA UNIVERSITY OF CHICAGO HOSPITAL    5835 S COTTAGE
GROVE AVE, CHICAGO, IL 60637 COOK    IL UNIVERSITY OF COLORADO HOSPITAL    2581
DAHLIA ST, DENVER, CO 80207-3148    CO UNIVERSITY OF COLORADO HOSPITAL    12605
E 16TH AVE, AURORA, CO 80045 ADAMS    CO UNIVERSITY OF COLORADO HOSPITAL AUTH   
12605 E 16TH AVE, AURORA, CO 80045 ADAMS    CO UNIVERSITY OF ILLINOIS    1740 W
TAYLOR ST, CHICAGO, IL 60612 COOK    IL UNIVERSITY OF IOWA    200 HAWKINS DR,
IOWA CITY, IA 52242    IA UNIVERSITY OF KS MEDICAL CENTER    2015 W 39TH ST,
KANSAS CITY, KS 66160-0001 WYANDOTTE    MO UNIVERSITY OF LOUISVILLE HOSPITAL   
210 E GRAY ST STE 1102, LOUISVILLE, KY 40202 JEFFERSON    KS UNIVERSITY OF
MICHIGAN HOSPITAL    1500 E MEDICAL CENTER DR, ANN ARBOR, MI 48109 WASHTENAW   
MI UNIVERSITY OF ROCHESTER    180 SAWGRASS DR, ROCHESTER, NY 14620 MONROE    NY
UNIVERSITY OF ROCHESTER MEDICAL CENTER    575 ELMWOOD AVE, ROCHESTER, NY 14620
   NY UNIVERSITY OF TENNESSEE    1924 ALCOA HWY, KNOXVILLE, TN 37920 KNOX    TN
UNIVERSITY OF TEXAS MD ANDERSON    1515 HOLCOMBE BLVD, HOUSTON, TX 77030 HARRIS
   TX UNIVERSITY OF TEXAS MEDICAL BRANCH    14TH AND STRAND ST, GALVESTON, TX
77550 GALVESTON    TX UNIVERSITY OF TOLEDO THE HOSPITAL    3000 ARLINGTON AVE,
TOLEDO, OH 43614 LUCAS    OH

 

39



--------------------------------------------------------------------------------

Description

  

Address

  

State

UNIVERSITY OF VIRGINIA HOSPITALS    1204 W MAIN ST RM 2104, CHARLOTTESVILLE, VA
22903-2824 CHARLOTTESVILLE (IND    VA UPMC PASSAVANT CRANBERRY    1 ST FRANCIS
WAY, CRANBERRY TOWNSHIP, PA 16066 BUTLER    PA UT DAY SURGERY    1934 ALCOA HWY
BLDG D STE 170, KNOXVILLE, TN 37920 KNOX    TN UTAH VALLEY HOSPITAL    1034 N
500 W, PROVO, UT 84604 UTAH    UT VA MEDICAL CENTER DURHAM    508 FULTON ST,
DURHAM, NC 27705 DURHAM    NC VA MEDICAL CENTER PALO ALTO CA    3801 MIRANDA
AVE, PALO ALTO, CA 94304    CA VA MEDICAL CENTER PALO ALTO CA    3801 MIRANDA
AVE, PALO ALTO, CA 94304    CA VA MEDICAL CENTER PALO ALTO CA    3801 MIRANDA
AVE, PALO ALTO, CA 94304    CA VA MEDICAL CENTER PALO ALTO CA    4951 ARROYO RD
BLDG 65, VAMC LIVERMORE DIV, LIVERMORE, CA 94550    CA VA MEDICAL CENTER W LOS
ANGELES    11301 WILSHIRE BLVD, LOS ANGELES, CA 90073    CA VALLEY AMBULATORY
SURGERY    2210 DEAN ST, SAINT CHARLES, IL 60175 DU PAGE    IL VALLEY HOSPITAL
MEDICAL CENTER    12606 E MISSION AVE, SPOKANE VALLEY, WA 99216-3421 SPOKANE   
WA VANDERBILT UNIVERSITY MEDICAL CENTER    1121 21ST AVE S VUH 6N RM 6115,
NASHVILLE, TN 37232 DAVIDSON    TN VENTURA COUNTY MEDICAL CENTER    3291 LOMA
VISTA RD, VENTURA, CA 93003 VENTURA    CA VIRGINIA BEACH AMBULATORY SURG    1700
WILL O WISP DR, VIRGINIA BEACH, VA 23454 VIRGINIA BEACH (IND    VA VIRGINIA
MASON HOSPITAL    1201 TERRY AVE, SEATTLE, WA 98101 KING    WA WACCAMUW
COMMUNITY HOSPITAL    4070 HWY 17 BYPASS, MURRELLS INLET, SC 29576 GEORGETOWN   
SC WAKE FOREST UNIVERSITY BAPTIST MED CENTER    MEDICAL CENTER BLVD, WINSTON
SALEM, NC 27157-1166 FORSYTH    NC WAUKESHA MEMORIAL HOSPITAL    725 AMERICAN
AVE, WAUKESHA, WI 53188 WAUKESHA    WI WAUKESHA MEMORIAL HOSPITAL    725
AMERICAN AVE, WAUKESHA, WI 53188 WAUKESHA    WI WAUKESHA MEMORIAL HOSPITAL   
725 AMERICAN AVE, WAUKESHA, WI 53188 WAUKESHA    WI WAUSAU HOSPITAL    333 PINE
RIDGE BLVD, WAUSAU, WI 54401    WI WEISS MEMORIAL HOSPITAL    820 W WILSON AVE,
CHICAGO, IL 60640 COOK    IL WEST BAY SURGERY CENTER    1401 W BAY DR, LARGO, FL
33770-2207 PINELLAS    FL WEST HOUSTON MEDICAL CENTER    12141 RICHMOND AVE,
HOUSTON, TX 77082 HARRIS    TX WEST LOS ANGELES MEDICAL CENTER    6041 CADILLAC
AVE, LOS ANGELES, CA 90034 LOS ANGELES    CA WEST PARK HOSPITAL    707 SHERIDAN
AVE, CODY, WY 82414 PARK    WY WEST PENN ALLEGHENY HEALTH SYSTEM    1300
SANDUSKY ST, PITTSBURGH, PA 15212 ALLEGHENY    PA WEST SHORE HOSPITAL    1465 E
PARKDALE AVE, MANISTEE, MI 49660 MANISTEE    MI

 

40



--------------------------------------------------------------------------------

Description

  

Address

  

State

WEST VALLEY HOSPITAL MEDICAL CENTER    13677 W MCDOWELL RD, GOODYEAR, AZ 85395
MARICOPA    AZ WEST VIRGINIA UNIVERSITY HOSPITAL    1 MED CTR DR, MORGANTOWN, WV
26505 MONONGALIA    WV WEST VIRGINIA UNIVERSITY HOSPITAL    1 MED CTR DR,
MORGANTOWN, WV 26505 MONONGALIA    WV WESTSIDE SURGICAL HOSPITAL    4200 TWELVE
OAKS DR, HOUSTON, TX 77027 HARRIS    TX WHITE PLAINS HOSPITAL CENTER    55 E
POST RD, WHITE PLAINS, NY 10601    NY WILKES BARRE GENERAL HOSPITAL    575 N
RIVER ST, WILKES BARRE, PA 18764 LUZERNE    PA WILLAMETTE VALLEY MEDICAL CTR   
2700 SE STRATUS AVE, MCMINNVILLE, OR 97128 YAMHILL    OR WILLIAM BEAUMONT
HOSPITAL    3601 W 13 MILE RD DOCK 1, ROYAL OAK, MI 48073-6769 OAKLAND    MI
WILLIAM BEAUMONT HOSPITAL    44201 DEQUINDRE RD, TROY, MI 48098 OAKLAND    MI
WILLIAMSPORT HOSPITAL    700 HIGH ST, WILLIAMSPORT, PA 17701 LYCOMING    PA
WINCHESTER MEDICAL CENTER    1840 AMHERST ST, WINCHESTER, VA 22601 WINCHESTER
(IND CITY    VA WYOMING MEDICAL CENTER    1233 E 2ND ST, CASPER, WY 82601
NATRONA    WY YELLOWSTONE SURGERY CENTER    1144 N 28TH ST, BILLINGS, MT 59101
YELLOWSTONE    MT YORK HOSPITAL    1001 S GEORGE ST, YORK, PA 17403 YORK    PA

 

41



--------------------------------------------------------------------------------

List of consignments for Specialty Surgical Solutions

 

Name

  

Address

  

State

ANDERSON HOSPITAL    6800 RTE 162, MARYVILLE, IL 62062 MADISON    IL ANNE
ARUNDEL MEDICAL CENTER    2001 MEDICAL PKWY, ANNAPOLIS, MD 21401 ANNE ARUNDEL   
MD ARROWHEAD REGIONAL MEDICAL CENTER    400 N PEPPER AVE, COLTON, CA 92324-1817
SAN BERNARDINO    CA ATLANTA MEDICAL CENTER (TENET)    303 PKWY DR NE, ATLANTA,
GA 30312 FULTON    GA ATLANTIC CITY MEDICAL CENTER    65 W JIMMIE LEEDS RD,
POMONA, NJ 08240-9102 ATLANTIC    NJ AU MEDICAL CENTER INC    1120 15TH ST,
AUGUSTA, GA 30912 RICHMOND    GA BAPTIST MEDICAL CENTER    2105 E SOUTH BLVD,
MONTGOMERY, AL 36116 MONTGOMERY    AL BAPTIST MEDICAL SYSTEM    9601 I630 EXIT
7, LITTLE ROCK, AR 72205-7202 PULASKI    AR BAPTIST MEMORIAL HEALTH CARE    6019
WALNUT GROVE RD, MEMPHIS, TN 38120 SHELBY    TN BROOKWOOD MEDICAL CENTER    2010
BROOKWOOD MEDICAL CENTER DR, HOMEWOOD, AL 35209 JEFFERSON    AL CAPE FEAR VALLEY
MEDICAL CENTER    1638 OWEN DR, FAYETTEVILLE, NC 28304 CUMBERLAND    NC CAROLINA
EAST MEDICAL CENTER    2000 NEUSE BLVD, NEW BERN, NC 28560 CRAVEN    NC
CHILDRENS HEALTHCARE OF ATLANTA    1405 CLIFTON RD NE, EGLESTON CHILDRENS
HEALTHCARE, ATLANTA, GA 30322 DEKALB    GA COX HEALTH SYSTEMS    3801 S NATIONAL
AVE, SPRINGFIELD, MO 65807    MO FALLS CHURCH MEDICAL CENTER    201 N WASHINGTON
ST, FALLS CHURCH, VA 22046 FALLS CHURCH (IND CI    MD FLOYD MEDICAL CENTER   
304 TURNER MCCALL BLVD, ROME, GA 30165 FLOYD    GA FORREST COUNTY GENERAL
HOSPITAL    201 E NICOLLET BLVD, BURNSVILLE, MN 55337 DAKOTA    MS GEORGE
WASHINGTON UNIVERSITY HOSPITAL    24TH ST AND NEW HAMPSHIRE AVE NW, WASHINGTON,
DC 20037 DIST OF COLUMBIA    DC GLEN COVE HOSPITAL MILDRED AND FRANK FEINBERG
CAMPUS    101 SAINT ANDREWS LN, GLEN COVE, NY 11542    NY HUNTERDON MEDICAL
CENTER    2100 WESCOTT DR, FLEMINGTON, NJ 08822-4604 HUNTERDON    NJ INDIANA
UNIVERSITY HEALTH METHODIST HOSPITAL    1901 N SENATE AVE, INDIANAPOLIS, IN
46202 MARION    IN INSPIRA MEDICAL CENTER WOODBURY    509 N BROAD ST, WOODBURY,
NJ 08096    NJ INSPIRA MEDICAL CENTERS INC    3200 COLLEGE DR, VINELAND, NJ
08360    NJ IU HEALTH NORTH    11700 N MERIDIAN ST, CARMEL, IN 46032 HAMILTON   
IN KAISER OAKLAND MEDICAL CENTER    280 W MACARTHUR BLVD, OAKLAND, CA 94611
ALAMEDA    CA KAISER ONTARIO MEDICAL CENTER    2295 S VINEYARD AVE, ONTARIO, CA
91761 SAN BERNARDINO    CA KAISER PERMANENTE FONTANA MEDICAL CENTER    9961
SIERRA AVE, FONTANA, CA 92335 SAN BERNARDINO    CA

 

42



--------------------------------------------------------------------------------

Name

  

Address

  

State

LAKE REGION HEALTHCARE CORP    712 S CASCADE ST, FERGUS FALLS, MN 56537    MA
LAKELAND REGIONAL MEDICAL CENTER    1324 LAKELAND HILLS BLVD, LAKELAND, FL 33805
POLK    FL LAKEWOOD RANCH MEDICAL CENTER    8330 LAKEWOOD RANCH BLVD, BRADENTON,
FL 34202 MANATEE    FL LEBONHEUR CHILDRENS MEDICAL CENTER    151 N PAULINE ST,
MEMPHIS, TN 38105 SHELBY    TN MADISON HEALTH    210 N MAIN ST, LONDON, OH 43140
MADISON    OH MANATEE MEMORIAL HOSPITAL    206 2ND ST E, BRADENTON, FL 34208
MANATEE    FL MARSHFIELD CLINIC    1001 N OAK AVE, MARSHFIELD, WI 54449 MARATHON
   MEMORIAL HOSPITAL    3501 JOHNSON ST, HOLLYWOOD, FL 33021    FL MEMORIAL
HOSPITAL    4500 MEMORIAL DR, BELLEVILLE, IL 62226-5399 ST CLAIR    IL MERCY
MEDICAL CENTER    1320 MERCY DR NW, CANTON, OH 44708    OH METHODIST CENTRAL   
221 S CLAYBROOK ST, MEMPHIS, TN 38104 SHELBY    TN METHODIST HOSPITAL OF S
CALIFORNIA    300 W HUNTINGTON DR, ARCADIA, CA 91007 LOS ANGELES    CA METHODIST
MEDICAL CENTER    990 OAK RIDGE TNPK, OAK RIDGE, TN 37830 ANDERSON    TN MIAMI
VALLEY HOSPITAL    1 WYOMING ST, DAYTON, OH 45409-2793    OH MILTON S HERSHEY
MEDICAL CENTER    500 UNIVERSITY DR, HERSHEY, PA 17033 DAUPHIN    PA MOUNT ST
MARYS HOSPITAL    5300 MILITARY RD, LEWISTON, NY 14092    NY MUNROE REGIONAL
MEDICAL CENTER    1500 SW 1ST AVE, OCALA, FL 34471    FL NAPLES COMMUNITY
HOSPITAL    350 7TH ST N, NAPLES, FL 34102-5754 COLLIER    FL NORTH CENTRAL
BRONX HOSP    3424 KOSSUTH AVE, BRONX, NY 10467 BRONX    NY NORTH NAPLES
HOSPITAL    11190 HEALTHPARK BLVD, NAPLES, FL 34110 COLLIER    FL NORTHSHORE
UNIVERSITY HEALTHSYSTEM    2700 GIRARD AVE, EVANSTON, IL 60201 COOK    IL
OAKWOOD DEARBORN    18101 OAKWOOD BLVD, DEARBORN, MI 48124 WAYNE    MI PENN
MEDICINE HUPN    3400 SPRUCE ST, PHILADELPHIA, PA 19104 PHILADELPHIA    PA
PHOEBE PUTNEY MEMORIAL HOSP    1008 N MONROE ST, ALBANY, GA 31701-1904 DOUGHERTY
   GA POCONO MEDICAL CNTR    206 E BROWN ST, EAST STROUDSBURG, PA 18301 MONROE
   PA PONTIAC OSTEOPATHIC HOSPITAL    50 N PERRY ST, PONTIAC, MI 48342    MI
PROVIDENCE HOSPITAL    6801 AIRPORT BLVD, MOBILE, AL 36608 MOBILE    AL QUEENS
MEDICAL CENTER THE    1301 PUNCHBOWL ST, HONOLULU, HI 96813-2499 HONOLULU    HI
QUEENS MEDICAL CENTER WEST OAHU    912141 FORT WEAVER RD, EWA BEACH, HI 96706
HONOLULU    HI RENOWN REGIONAL MEDICAL CENTER    1316 CAPITAL BLVD STE 101,
RENO, NV 89502-7145    NV RILEY HOSPITAL FOR CHILDREN AT INDIANA UNIVERSITY
HEALTH    810 WILSON ST, INDIANAPOLIS, IN 46202 MARION    IN

 

43



--------------------------------------------------------------------------------

Name

  

Address

  

State

SARASOTA MEMORIAL HOSPITAL    1700 S TAMIAMI TRL, SARASOTA, FL 34239 SARASOTA   
FL SCRIPPS MEMORIAL HOSPITAL    9888 GENESSEE AVE, LA JOLLA, CA 92037 SAN DIEGO
   CA SHARP GROSSMONT HOSPITAL    5555 GROSSMONT CTR DR, LA MESA, CA 91942 SAN
DIEGO    CA SINAI HOSPITAL    240 W BELVEDERE AVE, BALTIMORE, MD 21215    MD ST
BERNARDS HEALTHCARE    225 E JACKSON AVE, JONESBORO, AR 72401 CRAIGHEAD    AR ST
CLAIR HOSPITAL    1000 BOWER HILL RD, PITTSBURGH, PA 15243 ALLEGHENY    PA ST
DOMINIC HOSPITAL    969 LAKELAND DR, JACKSON, MS 39216 HINDS    MS ST ELIZABETH
HOSPITAL    2209 GENESEE ST, UTICA, NY 13501-5999 ONEIDA    NY ST FRANCIS
HOSPITAL    2122 MANCHESTER EXPY, COLUMBUS, GA 31904 MUSCOGEE    GA ST FRANCIS
SURGERY CENTER    5999 PARK AVE, MEMPHIS, TN 38119 SHELBY    TN ST LUKES
HOSPITAL    5901 MONCLOVA RD, MAUMEE, OH 43537 LUCAS    OH ST MARYS MEDICAL
CENTER SAGINAW(200)    800 S WASHINGTON AVE, SAGINAW, MI 48601 SAGINAW    MI ST
VINCENT INFIRMARY MED    2 ST VINCENT CIR, LITTLE ROCK, AR 72205 PULASKI    AR
TAYLOR HOSPITAL    175 E CHESTER PIKE, RIDLEY PARK, PA 19078 DELAWARE    PA
TRINITY MEDICAL CENTER WEST    4000 JOHNSON RD, STEUBENVILLE, OH 43952 JEFFERSON
   OH UCI MEDICAL CENTER    1331 S STATE COLLEGE BLVD, FULLERTON, CA 92831
ORANGE    CA UCLA MEDICAL CENTER    650 CHARLES E YOUNG DR, LOS ANGELES, CA
90095-0001 LOS ANGELES    CA UCLA SANTA MONICA HOSPITAL    1250 16TH ST, SANTA
MONICA, CA 90404    CA UH PARMA MEDICAL CENTER    7007 POWERS BLVD, PARMA, OH
44129-5495 CUYAHOGA    OH UNITY HEALTH SYSTEM    1555 LONG POND RD, ROCHESTER,
NY 14626    NY UNIVERSITY OF COLORADO HOSPITAL    2581 DAHLIA ST, DENVER, CO
80207-3148    CO UNIVERSITY OF COLORADO HOSPITAL    12605 E 16TH AVE, AURORA, CO
80045 ADAMS    CO UNIVERSITY OF TEXAS MEDICAL BRANCH    14TH AND STRAND ST,
GALVESTON, TX 77550 GALVESTON    TX WEST LOS ANGELES MEDICAL CENTER    6041
CADILLAC AVE, LOS ANGELES, CA 90034 LOS ANGELES    CA

 

44